Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 1 of 32




               EXHIBIT 11
               EXHIBIT
                         REDACTED
           Case 1:17-cr-00232-EGS
                         REDACTED   FOR
                                    FOR PUBLIC
                                  Document         RELEASE
                                           223-3 Filed
                                         PUBLIC        06/10/20 Page 2 of 32
                                                   RELEASE




                              Office
                              Office of
                                     of the
                                        the Inspector
                                            Inspector General
                                                       General
                                  U.S.
                                  U.S. Department
                                       Department of Justice
                                                  of Justice
                                 OVERSIGHT
                                 OVERSIGHT* INTEGRITY
                                            INTEGRITY* GUIDANCE
                                                       GUIDANCE




    Review
    Review of
            of Four
               Four FISA  Applications and
                    FISA Applications  and
     Other Aspects of
     Other Aspects  of the
                       the FBI’s
                           FBI's Crossfire
                                 Crossfire
           Hurricane  Investigation
           Hurricane Investigation




Oversight and Review
Oversight and Review Division
                     Division 20-012
                              20-012                         December 2019
                                                             December 2019 (Revised)
                                                                           (Revised)



                       REDACTED
                       REDACTED FOR
                                FOR PUBLIC
                                    PUBLIC RELEASE
                                           RELEASE
       Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 3 of 32



                    CHAPTER THREE
THE OPENING OF CROSSFIRE HURRICANE, STAFFING, AND THE
          EARLY STAGES OF THE INVESTIGATION

        On July 31, 2016, the FBI opened a counterintelligence investigation known
                                   chapter, we provide an overview of the opening
as "Crossfire Hurricane." In this chapter,
and initial steps of the Crossfire Hurricane investigation and its related cases. We
first summarize the intelligence available to the FBI in the summer of 2016
regarding the Russian government's efforts to interfere with the 2016 U.S.
elections. We then describe the events that led to the opening of the Crossfire
Hurricane umbrella investigation and the related counterintelligence investigations
of George Papadopoulos, Carter Page, Paul Manafort, and Michael Flynn. We also
describe the structure and oversight of these investigations, including the FBI's
staffing of the cases and the involvement of senior FBI and Department officials.
Finally, we describe the early investigative steps taken in furtherance of the
investigations.


I.
I.    Intelligence Community Awareness of Attempted Russian
      Interference in the 2016 U.S. Elections

      At the time the Crossfire Hurricane investigation was opened in July 2016,
the U.S. Intelligence Community (USIC), which includes the FBI, was aware of
Russian efforts to interfere with the 2016 U.S. elections. The Russian efforts
included cyber intrusions into various political organizations, including the
Democratic National Committee (DNC) and Democratic Congressional Campaign
Committee (DCCC). Throughout spring and early summer 2016, the FBI became
aware of specific cyber intrusions for which the Russian government was
responsible, through ongoing investigations into Russian hacking operations
responsible,
conducted by the FBI's Cyber Division and the FBI's Counterintelligence Division
(CD).

       In March and May 2016, FBI field offices identified a spear phishing campaign
by the Russian military intelligence agency, known as the General Staff Intelligence
Directorate (GRU), targeting email addresses associated with the DNC and the
Hillary Clinton campaign, as well as efforts to place malware on DNC and DCCC
computer networks. In June and July 2016, stolen materials were released online
through the fictitious personas "Guccifer 2.0" and "DCLeaks." InIn addition, in late
            Wikileaks released emails obtained from DNC servers as part of its
July 2016, WikiLeaks
"Hillary Leak Series." By August 2016, the USIC assessed that in the weeks leading
up to the 2016 U.S. elections, Russia was considering further intelligence
operations to impact or disrupt the elections.

      In addition to the Russian infiltration of DNC and DCCC computer systems,
between March and August 2016, the FBI became aware of numerous attempts to
hack into state election systems. These included confirmed access into elements of
multiple state or local electoral boards using tactics, techniques, and procedures




                                         49
         Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 4 of 32



                                         actors. 163 The
associated with Russian state-sponsored actors.'63   The FBI learned that Russian
efforts also included cyber-enabled scanning and probing of election related
infrastructure in several states.

      It was in this context that the FBI received information on July 28, 2016,
about a conversation between Papadopoulos and an official of a Friendly Foreign
Government (FFG) in May 2016 during which Papadopoulos "suggested the Trump
team had received some kind of suggestion" from Russia that it could assist this
process with the anonymous release of information during the campaign that would
be damaging to candidate Clinton and President Obama. As described below, the
FBI opened the Crossfire Hurricane investigation 3 days after receiving this
information.

II.
II.                                                          FBl's Decision
        The Friendly Foreign Government Information and the FBI's
        to Open Crossfire Hurricane and Four Related Counterintelligence
        Investigations

       On July 31, 2016, the FBI opened the Crossfire Hurricane counterintelligence
investigation to determine whether individuals associated with the Donald J. Trump
for President Campaign were coordinating or cooperating, wittingly or unwittingly,
with the Russian government to influence or interfere with the 2016 U.S. elections.
According to the opening Electronic Communication (EC), the investigation was
predicated on intelligence from an FFG. In this section, we describe the receipt of
the information from the FFG and the decisions to open the Crossfire Hurricane


         163 Beginning in January 2017 and continuing into 2019, several U.S. government agencies,

as well as senior intelligence officials, reported on Russia's efforts to interfere with the 2016 U.S.
elections. For example, the Intelligence Community Assessment (ICA) titled "Assessing Russian
Activities and Intentions in Recent U.S. Elections," published on January 6, 2017, concluded that
Russian President Vladimir Putin and the Russian government conducted an influence campaign
followed by a Russian messaging strategy that blended covert intelligence operations, such as cyber
activity, with overt efforts in order to undermine public faith in the U.S. democratic process, denigrate
then candidate Clinton, and harm Clinton's electability and potential presidency. Additionally, in June
2017, during a Senate Select Committee on Intelligence Hearing on Russian Interference in the 2016
U.S. Elections, USIC leadership concurred with the ICA and acknowledged that the Russian
government was responsible for compromises of and leaks from political figures and institutions,
among other activities, as part of its efforts to influence and interfere in U.S. elections. Similarly, the
Senate Select Committee on Intelligence in 2019 and the House Permanent Select Committee on
Intelligence in 2018 found, in part, that the Russian government historically has attempted to interfere
in U.S. elections and attempted to interfere in the 2016 U.S. elections through attacks on state voter
registration databases, cyber operations targeting governments and businesses using tactics such as
spear phishing, hacking operations to include the DNC network, and social media campaigns. U.S.
House Permanent Select Committee on Intelligence, Report on Russian Active Measures, 115th Cong.,
2d sess., 2018, 114-130. U.S. Senate Select Committee on Intelligence, Russian Active Measures
Campaigns andand Interference in the 2016 U.S. Election, Volume
                                                            Volume 1:
                                                                    1: Russian Efforts Against
                                                                                        Against Election
Infrastructure with
                with Additional
                      Additional Views,
                                 Views, 116th Cong., 1st sess., 2019, 1-10. Further, Special Counsel
Robert S.5. Mueller III concluded that the Russian government interfered with the 2016 U.S. elections
through a social media campaign that favored then candidate Trump and disparaged then candidate
Clinton, and through cyber intrusion operations against entities and individuals working on the Clinton
Campaign. See The The Special Counsel's Report, Vol. I I at 1, 4-7.




                                                   so
                                                   50
         Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 5 of 32



counterintelligence investigation and the related investigations of Papadopoulos,
                                                                    Papadopoulos,
Page, Manafort, and Flynn.

        A.      Receipt of Information from the Friendly Foreign Government
                and the Opening of Crossfire Hurricane

       By March 2016, Papadopoulos, Page, and Flynn were among several
individuals serving as foreign policy advisors for the Trump campaign. Manafort
                                                                           Manafort
joined the Trump campaign in March 2016 as the campaign convention manager.manager.
In the weeks that followed, Papadopoulos met with officials of an FFG in aa European
city that had arranged several meetings in May 2016 to engage with members of
the Trump campaign. During one of these meetings, Papadopoulos reportedly
"suggested" to an FFG official that the Trump campaign "received some kind of a
"suggested"
                  Russia" that it could assist the campaign by anonymously releasing
suggestion from Russia"                                                      releasing
derogatory information about presidential candidate Hillary Clinton.164
                                                             Clinton. 164 However,
                                                                          However,
the FFG did not provide information about Papadopoulos's statements to the U.S.
government at that time.

      On July 26, 2016, 4 days after WikiLeaks
                                       Wikileaks publicly released hacked emails
from the DNC, the FFG official spoke with a U.S. government (USG) official in the
European city about an "urgent matter"
                                 matter" that required an in-person meeting. At the
meeting, the FFG official informed the USG official of the meeting
                                                           meetin with
Papadopoulos. The FFG official also provided
information from -         FFG officials        foll~May
                                                followin  the May 2016 meeting
(hereinafter referred to as the FFG information). -            stated, in part, that
Papadopoulos


       164
       164   During October 25, 2018 testimony before the House Judiciary and House Committee on
            During
Government Reform and Oversight, Papadopoulos stated that the source of the information he shared
with the FFG official was a professor from London, Joseph Mifsud. Papadopoulos testified that Mifsud
provided him with information about the Russians possessing "dirt" on Hillary Clinton. Papadopoulos
raised the possibility during his Congressional testimony that Mifsud might have been "working with
the FBI and this was some sort of operation" to entrap Papadopoulos. As discussed in Chapter Ten of
     report, the OIG searched the FBI's database of Confidential Human Sources (CHS), and did not
this report,
find any records indicating that Mifsud was an FBI CHS, or that Mifsud's discussions with Papadopoulos
       art of any
were part     an FBI operation.
                       o eration. In
                                   In Chapter
                                      Cha ter Ten,
                                              Ten we also note that the FBI requested
                                                                            re uested information




         We refer to Joseph Mifsud by name in this report because the Department publicly revealed
Mifsud's identity in The Special Counsel's Report (public version). According to The Special Counsel's
Report, Papadopoulos first met Mifsud in March 2016, after Papadopoulos had already learned that he
would be serving as a foreign policy advisor for the Trump campaign. According to The Special
           Report, Mifsud only showed interest in Papadopoulos after learning of Papadopoulos's role in
Counsel's Report,
the campaign, and told Papadopoulos about the Russians possessing "dirt" on then candidate Clinton
in late April 2016. The Special Counsel found that Papadopoulos lied to the FBI about the timing of his
discussions with Mifsud, as well as the nature and extent of his communications with Mifsud. The
Special Counsel charged Papadopoulos under Title 18 U.S.C. § 1001
                                                                1001 with making false statements.
                pied guilty and was sentenced to 14 days in prison. See The
Papadopoulos pled                                                       The Special Counsel's Report,
Vol. 1, at 192-94.
Vol.




                                                 51
        Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 6 of 32



        suggested the
        suggested     the Trump
                           Trump team
                                   team had
                                          had received
                                               received some
                                                         some kind    of suggestion
                                                                kind of  suggestion from
                                                                                      from
        Russia that
        Russia    that it
                       it could
                          could assist
                                 assist this
                                        this process
                                             process with   the anonymous
                                                       with the anonymous release       of
                                                                               release of
        information during
        information     during the
                                the campaign
                                     campaign that
                                                 that would
                                                      would be
                                                             be damaging
                                                                 damaging to to Mrs.
                                                                                Mrs.
        Clinton (and
        Clinton    (and President
                         President Obama).
                                    Obama). It  It was  unclear whether
                                                   was unclear   whether he    or the
                                                                           he or  the
        Russians were
        Russians           referring to
                     were referring   to material
                                         material acquired
                                                   acquired publicly   of [sic]
                                                              publicly of [sic] through
                                                                                through
        other means.
        other   means. It  It was  also unclear
                              was also  unclear how    Mr. Trump's
                                                  how Mr.  Trump's team
                                                                     team reacted
                                                                            reacted to
                                                                                     to
        the offer.
        the   offer. We
                      We note
                           note the
                                 the Trump
                                     Trump team's
                                             team's reaction
                                                      reaction could,
                                                               could, in
                                                                       in the
                                                                          the end,  have
                                                                               end, have
        little bearing
        little bearing ofof what   Russia decides
                            what Russia    decides to
                                                    to do,
                                                       do, with  or without
                                                            with or           Mr. Trump's
                                                                    without Mr.   Trump's
        cooperation.
        cooperation.

        On Jul
        On  Jul 2727, 2016
                       2016, the
                               the USG
                                    USG official
                                          official called
                                                   called the
                                                            the FBI's
                                                                 FBI's Legal
                                                                        Legal Attaché
                                                                                Attache (Legat)
                                                                                           (Legat) and
                                                                                                   and
                                  in the
                                  in  the European
                                          European city city to
                                                              to her
                                                                 her office
                                                                      office and
                                                                              and provided     them
                                                                                   provided them
with  the FFG
with the   FFG information.165
                information. 165 TheThe Legat    told us
                                          Legat told    us he
                                                            he was
                                                                was not    provided any
                                                                      not provided    any other
                                                                                            other
information    about the
information about     the meetings      between the
                           meetings between         the FFG
                                                         FFG and
                                                               and Papadopoulos.166
                                                                     Papadopoulos. The 166
                                                                                            The Legat
                                                                                                 Legat
also told
also  told us
           us that
              that he
                    he did   not know
                        did not   know under
                                         under what
                                                 what FBIFBI case
                                                               case number
                                                                      number thethe FFG
                                                                                    FFG information
                                                                                           information
should be
should   be documented
             documented and and transmitted.
                                  transmitted. At   At the
                                                        the recommendation
                                                             recommendation of     of the
                                                                                      the European
                                                                                            European
city Assistant
city Assistant Legal
                 Legal Attaché
                        Attache (ALAT)
                                   (ALAT) for
                                            for Counterintelligence,
                                                Counterintelligence, the    the Legat
                                                                                 Legat contacted
                                                                                        contacted aa
former   ALAT who
former ALAT     who atat the
                         the time
                              time was    an Assistant
                                     was an   Assistant Special
                                                            Special Agent
                                                                      Agent inin Charge
                                                                                 Charge (ASAC)
                                                                                           (ASAC) in
                                                                                                   in
the FBI's
the  FBI's Philadelphia    Field Office.
            Philadelphia Field   Office. The
                                           The ASAC
                                                 ASAC toldtold the
                                                                the Legat
                                                                     Legat that
                                                                             that he
                                                                                  he believed
                                                                                      believed the
                                                                                                 the
FFG information
FFG  information was      related to
                    was related     to the
                                       the hack
                                            hack ofof DNC
                                                       DNC emails      and identified
                                                              emails and    identified aa case
                                                                                           case
number for
number    for that
              that investigation
                    investigation forfor the
                                         the Legat
                                              Legat to to use   to transmit
                                                           use to  transmit thethe information.
                                                                                   information. TheThe
following day,
following         on July
            day, on  July 28,
                           28, 2016,
                                2016, the
                                        the Legat
                                             Legat sent
                                                      sent anan EC
                                                                 EC documenting
                                                                     documenting the the FFG
                                                                                           FFG
information to
information   to the
                  the Philadelphia
                       Philadelphia Field
                                       Field Office
                                             Office ASAC.
                                                      ASAC. The The same
                                                                      same day,
                                                                              day, the
                                                                                   the information
                                                                                         information in
                                                                                                      in
the EC
the  EC was   emailed to
         was emailed     to the
                            the Section
                                 Section Chief
                                           Chief of
                                                  of the
                                                      the Cyber
                                                            Cyber Counterintelligence
                                                                    Counterintelligence
Coordination Section
Coordination    Section atat FBI
                             FBI Headquarters.
                                   Headquarters.
       From  July 28
       From July   28 toto July
                           July 31,
                                 31, officials
                                      officials at
                                                at FBI
                                                   FBI Headquarters
                                                        Headquarters discussed
                                                                           discussed the  the FFG
                                                                                               FFG
information and
information  and whether
                   whether it it warranted     opening aa counterintelligence
                                 warranted opening          counterintelligence investigation.
                                                                                      investigation.
The Assistant
The  Assistant Director
               Director (AD)
                           (AD) for
                                  for CD,
                                      CD, E.W.
                                            E.W. "Bill"
                                                  "Bill" Priestap,
                                                         Priestap, was
                                                                     was a  a central
                                                                              central figure
                                                                                         figure in
                                                                                                 in
these discussions.
these                  According to
       discussions. According       to Priestap,
                                       Priestap, hehe discussed
                                                       discussed thethe matter
                                                                          matter with      then Section
                                                                                    with then    Section
Chief of
Chief of CD's
         CD's Counterespionage
               Counterespionage SectionSection Peter
                                                 Peter Strzok,
                                                        Strzok, asas well
                                                                      well asas the
                                                                                the Section
                                                                                      Section Chief
                                                                                                 Chief of
                                                                                                        of
CD's  Counterintelligence Analysis
CD's Counterintelligence      Analysis Section
                                         Section II (Intel
                                                     (Intel Section
                                                             Section Chief);
                                                                       Chief); and
                                                                                 and with
                                                                                        with
representatives of
representatives   of the
                      the FBI's
                           FBI's Office
                                  Office of
                                          of the
                                             the General
                                                  General Counsel
                                                             Counsel (OGC),
                                                                        (OGC), including
                                                                                  including Deputy
                                                                                                Deputy
General Counsel
General   Counsel Trisha
                   Trisha Anderson
                            Anderson and and aa unit
                                                 unit chief
                                                      chief (OGC
                                                             (OGC Unit
                                                                     Unit Chief)
                                                                            Chief) in
                                                                                    in OGC's
                                                                                        OGC's
National Security
National            and Cyber
          Security and    Cyber LawLaw Branch
                                        Branch (NSCLB).
                                                  (NSCLB). Priestap
                                                               Priestap told
                                                                           told us   that he
                                                                                 us that    he also
                                                                                                also
discussed  the matter
discussed the   matter with     either then
                          with either   then Deputy
                                               Deputy Director
                                                        Director (DD)
                                                                   (DD) Andrew
                                                                           Andrew McCabe
                                                                                       McCabe or  or then
                                                                                                     then
Executive Assistant
Executive  Assistant Director
                       Director (EAD)
                                   (EAD) Michael
                                           Michael Steinbach,
                                                     Steinbach, but     did not
                                                                   but did    not recall    discussing
                                                                                   recall discussing
the matter with
the matter        then Director
            with then    Director James
                                    James Comey
                                             Comey told
                                                      told the
                                                            the OIG
                                                                OIG that
                                                                       that hehe did
                                                                                  did not
                                                                                       not recall
                                                                                             recall
being briefed
being  briefed on
               on the
                   the FFG
                         FFG information
                              information until     after the
                                              until after  the Crossfire
                                                               Crossfire Hurricane
                                                                             Hurricane
investigation was
investigation       opened, and
              was opened,       and that
                                     that he
                                           he was    not involved
                                               was not    involved inin the
                                                                         the decision
                                                                              decision to  to open
                                                                                              open the
                                                                                                     the
case. McCabe
case.  McCabe said
                said that
                       that although
                             although he     did not
                                         he did  not specifically    recall meeting
                                                      specifically recall    meeting with       Comey
                                                                                          with Comey
immediately after
immediately   after the
                     the FFG
                          FFG information
                                information was      received, it
                                                was received,   it was    "the kind
                                                                   was "the     kind of of thing
                                                                                            thing that
                                                                                                   that
would  have been
would have          brought to
             been brought      to Director
                                   Director Comey's
                                             Corney's attention      immediately." McCabe's
                                                         attention immediately."           McCabe's

        165
        165AA Legal
              Legal Attaché
                    Attache (Legat)
                            (Legat) is
                                     is the
                                        the FBI
                                            FBI Director's
                                                Director's personal
                                                           personal representative
                                                                    representative in
                                                                                   in a
                                                                                      a country
                                                                                        country in
                                                                                                in which
                                                                                                   which
the FBI
the FBI has
        has regional
            regional responsibility.
                     responsibility.
        166
        166   According to
             According  to the
                           the Legat,
                               Legat, the
                                      the                          stated at
                                                                   stated at the
                                                                             the meeting
                                                                                 meeting with the USG
                                                                                         with the USG
official that
official that the
              the FFG
                  FFG information
                      information "sounds
                                  "sounds like
                                          like an
                                               an FBI
                                                  FBI matter."
                                                      matter."



                                                   52
                                                   52
          Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 7 of 32



contemporaneous notes
contemporaneous      notes reflect
                           reflect that
                                      that the
                                           the FFG
                                                FFG information,
                                                      information, Carter
                                                                    Carter Page,
                                                                            Page, and
                                                                                  and
Manafort, were
Manafort,         discussed on
            were discussed   on July
                                  July 29,
                                        29, after
                                             after aa regularly
                                                       regularly scheduled
                                                                 scheduled morning
                                                                             morning meeting
                                                                                      meeting
of senior FBI
of senior  FBI leadership
               leadership with    the Director.
                           with the     Director. Although
                                                    Although McCabe
                                                               McCabe told
                                                                        told us
                                                                             us he
                                                                                he did
                                                                                   did not
                                                                                       not have
                                                                                            have
an  independent recollection
an independent    recollection ofof this
                                    this discussion,
                                          discussion, he he told
                                                            told us
                                                                 us that,
                                                                    that, based
                                                                          based upon   his
                                                                                 upon his
notes,  this discussion
notes, this  discussion likely
                        likely included
                                included thethe Director.
                                                Director. McCabe's
                                                             McCabe's notes
                                                                        notes reflect
                                                                              reflect only
                                                                                      only the
                                                                                           the
topic of the
topic of the discussion
              discussion and
                         and not
                               not the
                                     the substance
                                          substance of  of what
                                                           what was  discussed.
                                                                 was discussed.

        McCabe told
        McCabe      told us
                         us that
                              that he
                                   he recalled   discussing the
                                       recalled discussing     the FFG
                                                                    FFG information
                                                                          information with     Priestap,
                                                                                         with Priestap,
Strzok, then
Strzok,          Special Counsel
         then Special       Counsel toto the
                                         the Deputy
                                              Deputy Director
                                                        Director Lisa
                                                                   Lisa Page,
                                                                         Page, and
                                                                                 and Comey,
                                                                                       Comey,
sometime before
sometime     before Crossfire      Hurricane was
                       Crossfire Hurricane           opened, and
                                               was opened,      and hehe agreed
                                                                          agreed with     opening aa
                                                                                    with opening
counterintelligence investigation
counterintelligence       investigation based
                                          based onon the
                                                      the FFG
                                                           FFG information.
                                                                 information. He   He told
                                                                                       told us
                                                                                            us the
                                                                                                the
decision to
decision   to open
              open thethe case
                            case was    unanimous. McCabe
                                  was unanimous.       McCabe said      the FBI
                                                                  said the   FBI viewed
                                                                                   viewed the
                                                                                            the FFG
                                                                                                 FFG
information in
information     in the
                   the context
                        context of of Russian
                                      Russian attempts
                                                attempts to to interfere
                                                               interfere with     the 2016
                                                                            with the   2016 U.S.
                                                                                              U.S.
elections
elections inin the
               the years
                     years andand months    prior, as
                                  months prior,    as well   as the
                                                       well as   the FBI's
                                                                      FBI's ongoing
                                                                             ongoing investigation
                                                                                        investigation
into the
into the DNC
           DNC hack
                  hack byby aa Russian
                                Russian Intelligence
                                         Intelligence Service
                                                         Service (RIS).
                                                                   (RIS). He He also
                                                                                 also said
                                                                                       said that
                                                                                             that when
                                                                                                  when
the FBI
the       received the
     FBI received     the FFG
                            FFG information
                                 information itit was
                                                  was a a "tipping
                                                          "tipping point"
                                                                     point" inin terms
                                                                                 terms ofof opening
                                                                                             opening aa
counterintelligence investigation
counterintelligence       investigation regarding      Russia's attempts
                                          regarding Russia's      attempts to  to influence
                                                                                  influence and
                                                                                              and
interfere with
interfere         the 2016
            with the    2016 U.S.
                                U.S. elections  because not
                                     elections because     not only
                                                                only was     there information
                                                                       was there     information that
                                                                                                    that
Russia was
Russia         targeting U.S.
         was targeting       U.S. political
                                  political institutions,
                                            institutions, but
                                                           but now
                                                                 now the
                                                                       the FBI
                                                                            FBI had
                                                                                 had received
                                                                                       received anan
allegation   from aa trusted
allegation from        trusted partner
                                 partner that
                                           that there
                                                there had
                                                        had been     some sort
                                                             been some       sort of
                                                                                   of contact
                                                                                      contact between
                                                                                               between
the Russians
the  Russians andand the
                       the Trump
                             Trump campaign.
                                     campaign. McCabe
                                                   McCabe saidsaid that
                                                                    that hehe did
                                                                               did not
                                                                                   not recall  any
                                                                                        recall any
discussion about
discussion    about whether
                       whether thethe FFG
                                       FFG information
                                            information constituted
                                                           constituted sufficient      predication for
                                                                           sufficient predication     for
opening aa Full
opening      Full Investigation,
                   Investigation, as     opposed to
                                      as opposed    to aa Preliminary
                                                          Preliminary Investigation,
                                                                         Investigation, butbut said
                                                                                                 said
that his
that      belief at
      his belief   at the
                      the time,
                            time, based
                                   based onon his
                                              his experience,
                                                  experience, was       that the
                                                                  was that     the FFG
                                                                                    FFG information
                                                                                         information
was adequate
was   adequate predication.167
                   predication. 167
        According to
       According       Priestap, he
                   to Priestap,        authorized opening
                                   he authorized    opening the
                                                             the Crossfire
                                                                 Crossfire Hurricane
                                                                             Hurricane
counterintelligence investigation
counterintelligence   investigation on  on July
                                           July 31,
                                                 31, 2016,
                                                     2016, based
                                                            based upon
                                                                   upon these
                                                                          these discussions.
                                                                                  discussions.
He told
He  told us
         us that
            that the
                 the FFG
                      FFG information
                             information was    provided by
                                           was provided       a trusted
                                                           by a trusted source—the
                                                                          source-the FFG—FFG­
and  he therefore
and he   therefore felt
                    felt it
                         it "wise
                            "wise to
                                   to open
                                      open anan investigation
                                                investigation to
                                                               to look
                                                                  look into"
                                                                        into" whether
                                                                               whether
someone associated
someone    associated with     the Trump
                        with the    Trump campaign
                                            campaign may     have accepted
                                                        may have   accepted thethe reported
                                                                                    reported
offer from the
offer from  the Russians.
                Russians. Priestap
                               Priestap also
                                         also told
                                              told us
                                                    us that
                                                       that the
                                                            the combination
                                                                combination of  of the
                                                                                   the FFG
                                                                                        FFG
information and
information       the FBI's
              and the   FBI's ongoing
                               ongoing cyber
                                          cyber intrusion
                                                 intrusion investigation
                                                           investigation ofof the
                                                                              the DNC
                                                                                   DNC hacks
                                                                                         hacks
created aa counterintelligence
created                             concern that
           counterintelligence concern       that the
                                                   the FBI
                                                        FBI was "obligated" to
                                                            was "obligated"    to investigate.
                                                                                  investigate.
Priestap said
Priestap  said that
               that he
                     he did
                         did not
                              not recall
                                   recall any
                                          any disagreement
                                               disagreement about
                                                               about the
                                                                      the decision
                                                                           decision toto open
                                                                                         open
Crossfire Hurricane,
Crossfire  Hurricane, and
                        and told
                              told us  that he
                                    us that he was   not pressured
                                                was not   pressured to
                                                                     to open
                                                                         open the
                                                                                the case.
                                                                                    case.
      We interviewed
      We  interviewed all  of the
                       all of the senior
                                  senior FBI
                                         FBI officials
                                             officials who participated in
                                                       who participated in these
                                                                           these
discussions about
discussions       their reactions
            about their reactions to
                                   to the
                                      the FFG
                                          FFG information
                                               information and
                                                            and assessments
                                                                 assessments of
                                                                              of it
                                                                                 it as
                                                                                    as

               As detailed
          167 As
          167               in Chapter
                  detailed in  Chapter Two,
                                          Two, the
                                                 the DIOG
                                                     DIOG provides
                                                            provides for
                                                                       for two
                                                                           two types
                                                                                types ofof predicated
                                                                                           predicated investigations,
                                                                                                       investigations,
Preliminary Investigations
Preliminary    Investigations and
                                and Full
                                      Full Investigations.
                                           Investigations. A A Preliminary
                                                               Preliminary Investigation
                                                                              Investigation maymay be
                                                                                                    be opened    based
                                                                                                        opened based
upon "any
upon   "any allegation    or information"
              allegation or  information" indicative
                                             indicative of
                                                        of possible
                                                            possible criminal
                                                                      criminal activity   or threats
                                                                                activity or  threats to
                                                                                                      to the
                                                                                                         the national
                                                                                                              national
security; aa Full
security;     Full Investigation
                   Investigation may
                                   may bebe opened
                                             opened based
                                                      based upon
                                                              upon an   "articulable factual
                                                                     an "articulable   factual basis"
                                                                                                basis" of
                                                                                                       of possible
                                                                                                          possible
criminal activity
criminal   activity or
                    or threats
                        threats to
                                to the
                                    the national
                                         national security.
                                                   security. In
                                                              In cases
                                                                 cases opened
                                                                         opened as    Preliminary Investigations,
                                                                                   as Preliminary   Investigations, all
                                                                                                                      all
lawful investigative
lawful  investigative methods
                         methods (including
                                   (including CHSCHS and   UCE operations)
                                                     and UCE    operations) maymay bebe used
                                                                                         used except   for mail
                                                                                               except for   mail
opening, physical
opening,    physical searches
                      searches requiring
                                 requiring aa search   warrant, electronic
                                                search warrant,               surveillance requiring
                                                                  electronic surveillance     requiring aa judicial
                                                                                                           judicial order
                                                                                                                    order
or warrant
or warrant (Title
              (Title III
                     III wiretap
                         wiretap or
                                  or aa FISA
                                        FISA order),
                                               order), or
                                                       or requests
                                                          requests under
                                                                     under Title
                                                                             Title VII
                                                                                   VII of
                                                                                        of FISA.
                                                                                           FISA. AA Preliminary
                                                                                                     Preliminary
Investigation may
Investigation    may bebe converted
                           converted toto aa Full
                                             Full Investigation
                                                  Investigation if
                                                                 if the
                                                                    the available
                                                                         available information
                                                                                    information provides
                                                                                                  provides predication
                                                                                                             predication
for aa Full
for    Full Investigation.
            Investigation.


                                                          53
                                                          53
       Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 8 of 32



predication for Crossfire Hurricane. Each of these officials told us the information
warranted opening a counterintelligence investigation. For example, Anderson told
us that when the information from the Legat arrived it was "really disturbing," and
that she told Priestap the information needed to be reviewed by the Deputy Director
              {Anderson and Priestap, in fact, briefed McCabe that day, July 28).
immediately (Anderson
She also told us that the decision to open the case was based upon the concern
that the U.S. democratic process could be manipulated by a foreign power.
Anderson also told us that "[the FBI] would have been derelict in our
responsibilities had we not opened the case," and that a foreign power allegedly
colluding with a presidential candidate or his team members was a threat to our
nation that the FBI was obligated to investigate under its counterintelligence
mission.

        Similarly, then FBI General Counsel James Baker told us that everyone was
in agreement about opening an investigation because the information came from a
trusted intelligence partner, and it concerned a "Russian connection to the Trump
campaign." He told us the FBI had information about the Russian's hacking
activities, which they considered "a threat." Baker could not specifically recall
whether Crossfire Hurricane was opened as a Preliminary Investigation or a Full
Investigation, but told us that a Full Investigation "would have been justified under
these facts."

       The Intel Section Chief also told us that he recalled the discussions about the
FFG information when it arrived and said no one disagreed with opening a
counterintelligence investigation based on the information. The Intel Section Chief
also said that in the context of what was occurring with the DNC hacks and the
release of the DNC emails, there was a possibility that the Russians reached out to
a campaign to offer their assistance, and the FBI needed to investigate the
allegation. The OGC Unit Chief had the same recollection, telling us that there was
no real question about whether to investigate and that her impression was
everyone thought the FFG information was so serious that the FBI had to
investigate the allegations: "[T]his is not something we were looking to do, but
given the allegations, we thought they were serious enough [that] we had to
investigate."

       Like Priestap, these officials told us that their evaluation of the FFG
information was informed by the FBI's ongoing cyber investigation involving Russia
and the DNC hack. According to the Intel Section Chief and Strzok, when the FFG
information arrived, the FBI already had strong corroborating information indicating
that senior officials in the Russian government were responsible for directing
attacks on the 2016 U.S. elections, including the hack of the DNC. Anderson said
the FBI's ongoing cyber investigation supported the decision to open a
counterintelligence case based on the FFG information. Anderson stated:

      .. .I don't remember exactly when we felt, you know, the moment in
      ...I
      time when we felt that we had Russian attribution, not just to the
      hack, but also to the release of the emails. So though that was
      suspected or we had some information to support that theory for quite
      some time, but whether you   ... can attribute that to the Russians with a
                                you...can


                                          54
       Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 9 of 32



      high degree of certainty or...not,
                                 or... not, it sort of puts the whole thing
      together. On the one hand you've got the Russian efforts to obtain
      material that could be used as part of a foreign influence campaign
      and then on the other hand you've got [this] information about the
      possibility of collusion between the Russians and members of a
      presidential candidate's campaign.

       Priestap told the OIG that before arriving at a final decision, he considered
whether to provide a "defensive briefing" to any member of the Trump campaign in
lieu of opening an investigation. According to Priestap, defensive briefings occur
when U.S. government or corporate officials are being targeted by a foreign
adversary and the FBI determines the officials should be alerted to the potential
threat. Priestap did not recall who first raised the issue of defensive briefings, but
threat.
said he discussed the subject collaboratively with other FBI officials. Priestap told
us that he ultimately decided not to conduct defensive briefings and explained his
reasoning:

      While the Counterintelligence Division does regularly provide defensive
      briefings to U.S. government officials or possible soon to be officials, in
      my experience, we do this when there is no indication, whatsoever,
                                                                   whatsoever,
      that the person to whom we would brief could be working with the
      relevant foreign adversary. In   In other words, we provide defensive
      briefings when we obtain information indicating a foreign adversary is
      trying or will try to influence a specific U.S. person, and when there is
      no indication that the specific U.S. person could be working with the
      adversary. In In regard to the information the [FFG] provided us, we had
      no indication as to which person in the Trump campaign allegedly
      received the offer from the Russians. There was no specific U.S.
      person identified. We also had no indication, whatsoever, that the
      person affiliated with the Trump campaign had rejected the alleged
      offer from the Russians. In  In fact,
                                       fact, the information we received indicated
      that Papadopoulos told the [FFG] he felt confident Mr. Trump would
      win the election, and Papadopoulos commented that the Clintons had a
      lot of baggage and that the Trump team had plenty of material to use
      in its campaign. While Papadopoulos didn't say where the Trump team
      had received the "material," one could reasonably infer that some of
      the material might have come from   from the Russians. Had we provided a
                                                        campaign, we would have
      defensive briefing to someone on the Trump campaign,
      alerted the campaign to what we were looking into, and, if someone on
      the campaign was engaged with the Russians, he/she would very likely
      change his/her tactics and/or otherwise seek to cover-up his/her
                                                             truth. On the other
      activities, thereby preventing us from finding the truth.
      hand, if no one on the Trump campaign was working with the
      Russians, an investigation could prove that. Because the possibility
      existed that someone on the Trump campaign could have taken the
      Russians up on their offer, I  I thought it wise to open an investigation to
      look into the situation.




                                          55
        Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 10 of 32



       McCabe said
       McCabe   said that
                       that he
                            he did
                                did not
                                    not consider
                                        consider aa defensive
                                                     defensive briefing
                                                                  briefing as
                                                                           as an
                                                                              an alternative
                                                                                  alternative to
                                                                                              to
opening aa counterintelligence
opening     counterintelligence case.
                                   case. HeHe said
                                               said that
                                                    that based
                                                         based onon the
                                                                      the FFG
                                                                          FFG information,
                                                                              information, the
                                                                                            the
FBI did
FBI      not know
    did not  know ifif any  member of
                       any member     of the
                                         the campaign
                                              campaign was     coordinating with
                                                          was coordinating    with Russia
                                                                                    Russia and
                                                                                           and
that the FBI
that the  FBI did
              did not
                  not brief
                        brief people
                              people who    "could potentially
                                      who "could    potentially be
                                                                 be the
                                                                     the subjects
                                                                         subjects that
                                                                                   that you  are
                                                                                        you are
investigating  or looking
investigating or            for." McCabe
                  looking for."    McCabe told
                                             told us that in
                                                  us that in aa sensitive
                                                                sensitive counterintelligence
                                                                           counterintelligence
matter,  it was
matter, it      essential to
            was essential   to have
                               have aa better
                                       better understanding
                                                understanding of of what
                                                                    what was    occurring
                                                                           was occurring
before taking
before  taking an
               an overt
                   overt step
                           step such
                                such as
                                      as providing
                                          providing a a defensive
                                                        defensive briefing.
                                                                    briefing.168

        We   also asked
        We also   asked those
                            those FBI FBI officials
                                           officials involved
                                                     involved in in the
                                                                    the decision
                                                                         decision to
                                                                                  to open
                                                                                      open Crossfire
                                                                                             Crossfire
Hurricane whether
Hurricane    whether the the FBI
                               FBI received
                                     received anyany other
                                                      other information,
                                                              information, such
                                                                             such as   from members
                                                                                   as from    members
of the
of the USIC,
        USIC, that
                that the
                       the FBI
                            FBI relied
                                   relied upon
                                           upon toto predicate    Crossfire Hurricane.
                                                     predicate Crossfire     Hurricane. All All of
                                                                                                of them
                                                                                                   them
told us
told us that
         that there
               there waswas nono such
                                   such information
                                          information andand that
                                                               that predication   for the
                                                                     predication for   the case
                                                                                            case was
                                                                                                   was
based solely
based   solely on
                on the
                    the FFG
                          FFG information.169
                                information. 169 We        also asked
                                                      We also    asked Comey
                                                                         Comey and     McCabe about
                                                                                 and McCabe       about
then CIA
then  CIA Director
            Director John
                       John Brennan's
                               Brennan's statements
                                              statements reported
                                                             reported inin several
                                                                           several news
                                                                                    news articles
                                                                                            articles that
                                                                                                     that
he provided
he  provided toto the
                   the FBI
                         FBI intelligence
                              intelligence on  on Russian
                                                   Russian contacts
                                                              contacts with   U.S. persons
                                                                         with U.S.             that
                                                                                    persons that
predicated or
predicated       prompted the
              or prompted       the opening
                                      opening of of Crossfire
                                                    Crossfire Hurricane.
                                                                 Hurricane. Comey
                                                                              Comey toldtold us
                                                                                             us that
                                                                                                 that
while  Brennan shared
while Brennan     shared intelligence
                             intelligence on  on the
                                                  the overarching
                                                       overarching efforts
                                                                       efforts by the Russian
                                                                               by the   Russian
government to
government      to interfere
                   interfere in  in the
                                     the 2016
                                          2016 U.S.
                                                  U.S. elections,
                                                        elections, Brennan
                                                                     Brennan did   not provide
                                                                               did not   provide any
                                                                                                   any
information that
information    that predicated
                     predicated or    or prompted
                                         prompted the  the FBI
                                                            FBI to
                                                                 to open
                                                                    open Crossfire
                                                                           Crossfire Hurricane.
                                                                                      Hurricane.
McCabe said
McCabe    said that
                that hehe did
                           did not
                                not recall
                                       recall Brennan
                                              Brennan providing
                                                          providing the
                                                                      the FBI
                                                                           FBI with  information
                                                                               with information
before the
before  the FBI's
             FBI's decision
                     decision to  to open
                                      open anan investigation
                                                 investigation about
                                                                  about any
                                                                          any U.S
                                                                               U.S person    potentially
                                                                                   person potentially
cooperating with
cooperating    with Russia
                       Russia inin the
                                    the efforts
                                         efforts toto interfere
                                                      interfere with    the 2016
                                                                  with the  2016 U.S.
                                                                                   U.S. elections.
                                                                                          elections.
Priestap and
Priestap   and the
                the Intel
                      Intel Section      Chief also
                             Section Chief            told us
                                                also told   us that
                                                                that Brennan
                                                                      Brennan did
                                                                                did not
                                                                                    not provide     the
                                                                                          provide the
FBI any
FBI  any intelligence
          intelligence that
                          that predicated
                                  predicated thethe opening
                                                     opening of  of Crossfire
                                                                    Crossfire Hurricane.
                                                                               Hurricane. We We did
                                                                                                  did not
                                                                                                      not
find information in
find information     in FBI
                         FBI or
                              or Department
                                   Department electronic         communications, emails,
                                                   electronic communications,        emails, or or other
                                                                                                   other
documents, or
documents,     or through
                   through witness         testimony, indicating
                               witness testimony,        indicating otherwise.
                                                                      otherwise.
       On July
       On  July 31,  2016, the
                 31, 2016, the FBI
                               FBI opened
                                    opened aa full
                                                full counterintelligence
                                                     counterintelligence investigation
                                                                          investigation
under the
under  the code
            code name   Crossfire Hurricane
                  name Crossfire  Hurricane "to
                                              "to determine
                                                   determine whether
                                                                whether individual(s)
                                                                         individual(s)
associated with
associated   with the Trump campaign
                  the Trump  campaign areare witting
                                             witting ofof and/or
                                                          and/or coordinating
                                                                   coordinating activities
                                                                                 activities
with the
with the Government
          Government of of Russia."
                           Russia." As
                                     As the
                                        the predicating     information did
                                             predicating information     did not
                                                                              not indicate
                                                                                   indicate aa
specific individual,
specific individual, the
                     the opening  EC did
                         opening EC   did not
                                          not include
                                               include aa specific
                                                           specific subject
                                                                    subject or
                                                                             or subjects.
                                                                                subjects. As As
described  in Chapter
described in  Chapter Two,
                       Two, the
                             the factual
                                 factual predication
                                          predication required
                                                        required toto open
                                                                      open aa Full
                                                                              Full
Investigation under
Investigation   under the
                      the Attorney
                          Attorney General's
                                    General's Guidelines
                                                 Guidelines for
                                                              for Domestic
                                                                  Domestic Operations
                                                                             Operations (AG
                                                                                          (AG

        168
        1"  McCabe told
            McCabe   told us
                          us that
                              that the
                                   the decision
                                        decision to
                                                 to brief
                                                    brief the
                                                          the DNC
                                                               DNC and   Clinton campaign
                                                                    and Clinton             about the
                                                                                 campaign about    the DNC
                                                                                                       DNC
hack was
hack was a  different situation
          a different situation than
                                 than the
                                      the decision
                                           decision not
                                                    not to
                                                        to brief
                                                            brief the
                                                                  the Trump
                                                                      Trump campaign
                                                                              campaign about   allegations of
                                                                                         about allegations of
Russian efforts
Russian efforts to
                to assist
                   assist the
                          the Trump
                               Trump campaign.
                                       campaign. He He said
                                                       said that
                                                             that the
                                                                  the DNC
                                                                       DNC was
                                                                            was aa victim
                                                                                   victim of
                                                                                          of hacking
                                                                                             hacking and
                                                                                                     and the
                                                                                                         the
FBI had
FBI had known
        known that
                that the
                     the DNC
                          DNC was
                                was not
                                     not responsible
                                         responsible for
                                                      for the
                                                          the hacks
                                                               hacks for
                                                                      for some
                                                                          some time.
                                                                                time.
        169
        169 As we
            As   we describe
                    describe in
                              in Chapter
                                 Chapter Four,
                                            Four, although
                                                  although the
                                                            the FBI
                                                                FBI first
                                                                     first received
                                                                           received reporting
                                                                                      reporting from
                                                                                                from Christopher
                                                                                                      Christopher
Steele regarding
Steele regarding alleged
                   alleged Russian
                           Russian interference
                                      interference in
                                                    in the
                                                       the 2016
                                                           2016 U.S.
                                                                 U.S. elections
                                                                       elections in
                                                                                  in early July 2016,
                                                                                     early July  2016, the
                                                                                                       the agents
                                                                                                            agents
and analysts
and  analysts investigating
              investigating the
                             the FFG
                                  FFG information
                                        information (the
                                                      (the Crossfire
                                                           Crossfire Hurricane
                                                                     Hurricane team)
                                                                                 team) did
                                                                                         did not
                                                                                             not become
                                                                                                  become aware
                                                                                                           aware
of the
of the Steele
       Steele reporting
               reporting until
                         until September
                               September 19,      2016. We
                                             19, 2016.    We found
                                                             found nono evidence
                                                                         evidence the
                                                                                    the Steele
                                                                                        Steele election  reporting
                                                                                                election reporting
was known
was  known to
            to or
                or used
                   used by
                         by FBI
                            FBI officials
                                 officials involved
                                           involved in
                                                     in the
                                                        the decision
                                                            decision to
                                                                      to open
                                                                         open the
                                                                               the Crossfire
                                                                                    Crossfire Hurricane
                                                                                              Hurricane
investigation.
investigation.
         In the
         In the OIG's
                OIG's Review
                        Review of
                                of Various
                                   Various Actions
                                           Actions in
                                                   in Advance
                                                       Advance of
                                                                of the
                                                                    the 2016
                                                                        2016 Election,   we describe
                                                                               Election, we  describe in
                                                                                                      in
            Appendix One
Classified Appendix
Classified            One certain
                           certain information
                                    information that
                                                that the
                                                      the FBI
                                                          FBI was
                                                               was in
                                                                    in possession
                                                                       possession of
                                                                                   of in
                                                                                      in 2016
                                                                                         2016 but
                                                                                                but the
                                                                                                    the vast
                                                                                                        vast
majority of
majority  of which  the FBI
             which the   FBI had
                             had not
                                  not reviewed
                                      reviewed by
                                                by June
                                                   June 2018.
                                                         2018. Given
                                                                  Given that
                                                                         that timing,
                                                                              timing, we
                                                                                       we did
                                                                                          did not
                                                                                               not see
                                                                                                   see any
                                                                                                       any
evidence that
evidence   that any
                any of
                     of that
                        that information
                             information was
                                          was considered
                                              considered for
                                                           for or
                                                               or part
                                                                  part of
                                                                        of the
                                                                           the predication
                                                                               predication for
                                                                                            for the
                                                                                                the opening
                                                                                                    opening of
                                                                                                             of
Crossfire Hurricane.
Crossfire  Hurricane.



                                                       56
                                                       56
        Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 11 of 32



Guidelines) and the FBI's Domestic Investigations and Operations Guide (DIOG) is
an "articulable factual basis" that reasonably indicates that one of several
circumstances exist:

             ••   An activity constituting a federal crime or a threat to the national
                  security has or may have occurred, is or may be occurring, or will or
                  may occur and the investigation may obtain information relating to the
                  activity or the involvement or role of an individual, group, or
                  organization in such activity;
             ••   An individual, group, organization, entity, information, property, or
                  activity is or may be a target of attack, victimization, acquisition,
                  infiltration, or recruitment in connection with criminal activity in
                  violation of federal law or a threat to the national security and the
                  investigation may obtain information that would help to protect against
                  such activity or threat; or
             •• The investigation may obtain foreign intelligence that is responsive to
                a requirement that the FBI collect positive foreign intelligence—i.e.,
                                                                      intelligence-;. e.,
                information relating to the capabilities, intentions, or activities of
                foreign governments or elements thereof, foreign organizations or
                foreign persons, or international terrorists.

      The opening EC describing the predication for Crossfire Hurricane relied
exclusively on Papadopoulos's statements to the FFG                  in the FFG
information.

       Crossfire Hurricane was opened by CD and was assigned a case number used
by the FBI for possible violations of the Foreign Agents Registration Act (FARA), 22
U.S.C. § 611, et seq., and 18 U.S.C. § 951                         Governments). 170 As
                                           951 (Agents of Foreign Governments).170     As
described in Chapter Two, the AG Guidelines recognize that activities subject to
investigation as "threats to the national security" may also involve violations or
potential violations of federal criminal laws, or may serve important purposes
outside the ambit of normal criminal investigation and prosecution by informing
national security decisions. Given such potential overlap in subject matter, neither
the AG Guidelines nor the DIOG require the FBI to differently label its activities as
criminal investigations, national security investigations, or foreign intelligence
collections. Rather, the AG Guidelines state that, where an authorized purpose
exists, all of the FBI's legal authorities are available for deployment in all cases to
             apply .171
which they apply.   171


       The opening EC also designated Crossfire Hurricane as a "sensitive
investigative matter," or SIM, which as described in Chapter Two, includes matters
       170
       170   We have previously found differing understandings between FBI agents and federal
            We
prosecutors and NSD officials about the intent of FARA as well as what constitutes a "FARA case." See
DOJ OIG, Audit of
DO)              of the National Security
                                 Security Division's
                                          Division~ Enforcement and Administration of
                                                                                   of the Foreign
Agents Registration Act, Audit Division 16-24 (September 2016),
https://oig.justice.gov/reports/2016/a1624.pdf
https://oig.justice.gov/reports/2016/al624.pdf (accessed December 19, 2019).
       171 See
       171 See    AG Guidelines § A, II.




                                                 57
        Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 12 of 32



involving the activities of a domestic public official or political candidate (involving
corruption or a threat to the national security), or a domestic political organization
                                          organization. 172 The
or an individual prominent in such an organization.'72      The term "domestic political
organization" includes, in relevant part, a committee or group formed to elect an
individual to public office. According to David Laufman, then Chief of the National
Security Division's (NSD) Counterintelligence and Export Control Section (CES), the
case was designated a SIM because it involved a campaign and "people associated
with a campaign." The DIOG requires that cases opened and designated as SIMs
by FBI Headquarters be reviewed by OGC and approved by the appropriate FBI
Headquarters operational section chief. The DIOG also requires that the FBI
provide an "appropriate NSD official" with written notification of the opening of a
SIM. 173 The
SIM.173  The DIOG does not impose any additional special requirements on SIMs,
but does state particular care should be taken when considering whether a planned
course of action is the least intrusive method and if reasonable based upon the
                       investigation. 174
circumstances of the investigation.174

       After Priestap authorized the opening of Crossfire Hurricane, Strzok, with
                                                                   EC. 175 Strzok
input from the OGC Unit Chief, drafted and approved the opening EC.175      Strzok told
us that the case agent normally drafts the opening EC for an investigation, but that
Strzok did so for Crossfire Hurricane because a case agent was not yet assigned
and there was an immediate need to travel to the European city to interview the
FFG officials who had met with Papadopoulos. With respect to the DIOG's
notification requirement to NSD, we located in the Crossfire Hurricane case file a
Letterhead Memorandum (LHM) dated August 3, 2016, addressed to NSD.
However, NSD officials told us that NSD has no record showing it received the LHM,
and we were unable to determine whether the FBI in fact provided the LHM to
NSD.116
NSD.176

      In addition to being designated a SIM, witnesses told us that, because the
information being investigated related to an ongoing presidential election campaign,
the Crossfire Hurricane case file was designated as "prohibited" meaning that
access to the file was restricted and viewable to only those individuals assigned to

            The DIOG requires that if a case is designated as a SIM at the time of opening, the title or
        172 The
        172
case caption must contain the words "Sensitive Investigative Matter." The opening EC for Crossfire
Hurricane met this DIOG requirement.
          173 There
          173 There is no requirement under the AG Guidelines or the DIOG that a senior Department
official approve of or be consulted prior to the opening of an investigation designated a SIM.
         174 The
         174 The DIOG requires that the least intrusive means or method be considered and—if
                                                                                         and-if
                                                  investigation-used to obtain intelligence or evidence
reasonable based upon the circumstances of the investigation—used
in lieu of a more intrusive method. The concept of least intrusive method applies to the collection of
all information.
        175 Strzok
        175 Strzok was promoted to a CD Section Chief in February 2016, and later to Deputy
Assistant Director (DAD) of CD's Operations Branch I
                                                   I on September 4, 2016.
        176 According
        176 According to FBI documents, although the FBI usually provides an LHM to NSD, "due to
the extreme sensitivity of both predication and subject of [Crossfire Hurricane], NSD was orally
briefed." Notes and testimony reflect that in early August, NSD officials were briefed on at least two
occasions at FBI Headquarters about the Crossfire Hurricane investigation.




                                                  58
       Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 13 of 32



work on the investigation. Agents and analysts referred to the investigation as
"close-hold" and, as discussed later in this chapter, used covert investigative
techniques to ensure information about the investigation remained known only to
the team and FBI and Department officials.

       B.      The FBI Opens Counterintelligence Investigations on
               Papadopoulos, Carter Page, Manafort, and Flynn

       On August 1, 2016, Strzok and a supervisory special agent (SSA 1) traveled
to the European city to interview the FFG officials who met with Papadopoulos in
      2016. 177 According
May 2016.177     According to Strzok and SSA 1, during the interview they learned
that Papadopoulos did not say that he had direct contact with the Russians; that
while his statement did not include him, it did not exclude him either; and that
Papadopoulos stated the Russians told "us." Strzok and SSA 1      1 also said they
learned that Papadopoulos did not specify any other individual who received the
Russian suggestion. Strzok, the Intel Section Chief, the Supervisory Intelligence
Analyst (Supervisory Intel Analyst), and Case Agent 2 told the OIG that, based on
this information, the initial investigative objective of Crossfire Hurricane was to
determine which individuals associated with the Trump campaign may have been in
a position to have received the alleged offer of assistance from Russia.

        After conducting preliminary open source and FBI database inquiries,
intelligence analysts on the Crossfire Hurricane team identified three individuals—
                                                                       individuals-
Carter Page, Paul Manafort, and Michael Flynn—associated
                                          Flynn-associated with the Trump
campaign with either ties to Russia or a history of travel to Russia. On August 10,
2016, the team opened separate counterintelligence FARA cases on Carter Page,
Manafort, and Papadopoulos, under code names assigned by the FBI. On August
16, 2016, a counterintelligence FARA case was opened on Flynn under a code name
assigned by the FBI. The opening ECs for all four investigations were drafted by
either of the two Special Agents assigned to serve as the Case Agents for the
investigation (Case Agent 1 1 or Case Agent 2) and were approved by Strzok, as
                 DIOG. 178 Each
required by the DIOG.178    Each case was designated a SIM because the individual
                                                                 campaign. " 179
subjects were believed to be "prominent in a domestic political campaign."179

      As summarized below, the opening ECs for the investigations provided similar
descriptions of the predicating information relied upon to open the cases. The ECs

       177
       177  Email exchanges reflect that the FBI planned to interview the FFG officials by telephone;
           Email
however, the Legat told Strzok that a Senior Executive Service-level (SES) FBI official from CD should
make the trip and meet with the FFG officials. Emails also reflect that a USG official advised the FBI
that one of the FFG officials the FBI planned to interview would be unavailable on August 9 and
suggested the interview take place prior to that date.
        178 Although
        178  Although the opening ECs identified Strzok, SSA 1, and the OGC Unit Chief as approvers,
the OGC Unit Chief said that she provided legal review of the opening ECs only. As we described in
Chapter Two, when a case is opened and designated a SIM by FBI Headquarters, the case opening
requires review by OGC and approval by the FBI Headquarters operational Section Chief (SC).
       179
       179  We did not locate any records that indicated the FBI provided written notification to NSD
            We
about the opening of these cases. However, as we described earlier in this chapter, the FBI orally
briefed NSD officials on at least two occasions in August 2016 about the Crossfire Hurricane
investigation to include Papadopoulos, Manafort, Flynn, and Carter Page.



                                                  59
      Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 14 of 32



differed in their descriptions of the particular activities of the subjects that gained
the FBI's attention.

          ••   The opening EC for the Carter Page investigation stated that there was
               an articulable factual basis that Carter Page "may wittingly or
               unwittingly be involved in activity on behalf of the Russian Federation
               which may constitute a federal crime or threat to the national
               security." The EC cross-referenced the predication for Crossfire
               Hurricane and stated that Page was a senior foreign policy advisor for
               the Trump campaign, had extensive ties to various Russia-owned
               entities, and had traveled to Russia as recently as July 2016. The EC
               also noted that Carter Page was the subject of an open, ongoing
               counterintelligence investigation assigned to the FBI's New York Field
               Office (NYFO), which we describe in the next section.
          ••   The opening EC for the Manafort investigation stated that there was an
               articulable factual basis that Manafort "may wittingly or unwittingly be
               involved in activity on behalf of the Russian Federation which may
               constitute a federal crime or threat to the national security." The EC
               cross-referenced the predication for Crossfire Hurricane and stated
               that Manafort was designated the Delegate Process and Convention
               Manager for the Trump campaign, was promoted to Campaign
               Manager for the Trump campaign, and had extensive ties to pro-
               Russian entities of the Ukrainian government.
          •    The opening EC for the Papadopoulos investigation stated that there
               was an articulable factual basis that Papadopoulos "may wittingly or
               unwittingly be involved in activity on behalf of the Russian Federation
               which may constitute a federal crime or threat to the national
               security." The EC cross-referenced the predication for Crossfire
               Hurricane and stated that Papadopoulos was a senior foreign advisor
               for the Trump campaign and had "made statements indicating that he
               is knowledgeable that the Russians made a suggestion to the Trump
               team that they could assist the Trump campaign with an anonymous
               release of information during the campaign that would be damaging to
               the Clinton Campaign."
          •    The opening EC for the Flynn investigation stated that there was an
               articulable factual basis that Flynn "may wittingly or unwittingly be
               involved in activity on behalf of the Russian Federation which may
               constitute a federal crime or threat to the national security." The EC
               cross-referenced the predication for Crossfire Hurricane and stated
               that Flynn was an advisor to the Trump campaign, had various ties to
               state-affiliated entities of Russia, and traveled to Russia in December
               2015.




                                           60
        Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 15 of 32



        C.      The Pre-Existing FBI New York Field Office Counterintelligence
                Investigation of Carter Page

       The OGC Unit Chief told us that of all the individuals associated with the
Trump campaign best positioned to have received the alleged offer of assistance
from Russia, Carter Page "quickly rose to the top"
                                                top" of the list because of his past
connections to Russian officials and the FBl's
                                         FBI's previous contacts with Page. As
reflected in the FISA applications described in Chapters Five and Seven, as well as
in other FBI documents, NYFO had an interest in Carter Page for several years
before August 2016 and had interviewed him on multiple occasions because of his
relationships with individuals the FBI knew to be Russian intelligence officers.

       An FBI counterintelligence agent in NYFO (NYFO CI Agent) with extensive
experience in Russian matters told the OIG that Carter Page had been on NYFO's
radar since 2009, when he had contact with a known Russian intelligence officer
(Intelligence Officer 1). According to the EC documenting NYFO's June 2009
interview with Page, Page told NYFO agents that he knew and kept in regular
contact with Intelligence Officer 1 and provided him with a copy of a non-public
annual report from an American company. The EC stated that Page "immediately
advised [the agents] that due to his work and overseas experiences, he has been
questioned by and provides information to representatives of [another U.S.
                                      basis." The EC also noted that agents did not
government agency] on an ongoing basis."
ask Page any questions about his dealings with the other U.S. government agency
                       180
during the interviews.
            interviews.18°

       NYFO CI agents believed that Carter Page was "passed"
                                                        "passed" from Intelligence
Officer 1 to a successor Russian intelligence officer (Intelligence Officer 2) in 2013
and that Page would continue to be introduced to other Russian intelligence officers
       future. 181 In
in the future.'81   In June 2013, NYFO CI agents interviewed Carter Page about these
contacts. Page acknowledged meeting Intelligence Officer 2 following an
introduction earlier in 2013. When agents intimated to Carter Page during the
interview that Intelligence Officer 2 may be a Russian intelligence officer,
                  "SVR" officer, Page told them he believed in "openness"
specifically, an "SVR"                                         "openness" and because

        180   On or about August 17, 2016, the Crossfire Hurricane team received a memorandum from
the other U.S. government agency detailing its prior relationship with Carter Page, including that Page
had been approved as an operational contact for the other agency from 2008 to 2013 and information
that Page had provided to the other agency concerning Page's prior contacts with certain Russian
intelligence officers. We found no evidence that, after receiving the August 17 Memorandum, the
Crossfire Hurricane team requested additional information from the other agency prior to submission
of the first FISA application in order to deconflict on issues that we believe were relevant to the FISA
application. According to the U.S. government agency, "operational contact,"
                                                                        contact," as that term is used in
the August 17 Memorandum, provides "Contact Approval,"
                                                   Approval," which allows the agency to contact and
discuss sensitive information with a U.S. person and to collect information from that person via
          debriefing," or debriefing a person of information that is within the knowledge of an individual
"passive debriefing,"
and has been acquired through the normal course of that individual's activities. According to the U.S.
                                   Approval" does not allow for operational use of a U.S. person or
government agency, a "Contact Approval"
tasking of that person.
        181                                  succession," whereby a departing intelligence officer
            CI agents refer to this as "slot succession,"
"passes" his or her contacts to an incoming intelligence officer.
"passes"




                                                   61
        Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 16 of 32




he did not have access to classified information, his acquaintance with Intelligence
Officer 2 was a "positive" for him. In August 2013, NYFO CI agents again
interviewed Page regarding his contacts with Intelligence Officer 2. Page
acknowledged meeting with Intelligence Officer 2 since his June 2013 FBI interview.

        In January 2015, three Russian intelligence officers, including Intelligence
Officer 2, were charged in a sealed complaint, and subsequently indicted, in the
Southern District of New York (SDNY) for conspiring to act in the United States as
                                     Federation. 182 The
unregistered agents of the Russian Federation.'82    The indictment referenced
Intelligence Officer 2's attempts to recruit "Male-1" as an asset for gathering
intelligence on behalf of Russia.

        On March 2, 2016, the NYFO CI Agent and SDNY Assistant United States
Attorneys interviewed Carter Page in preparation for the trial of one of the indicted
Russian intelligence officers. During the interview, Page stated that he knew he
                                  Male-1 in the indictment and further said that he had
was the person referred to as Male-1
                        Male-1 to a Russian Minister and various Russian officials at a
identified himself as Male-1
United Nations event in "the spirit of openness." The NYFO CI Agent told us she
returned to her office after the interview and discussed with her supervisor opening
a counterintelligence case on Page based on his statement to Russian officials that
                       Male-1 in the indictment and his continued contact with Russian
he believed he was Male-1
intelligence officers.

       The FBI's NYFO CI squad supervisor (NYFO CI Supervisor) told us she
believed she should have opened a counterintelligence case on Carter Page prior to
March 2, 2016 based on his continued contacts with Russian intelligence officers;
however, she said the squad was preparing for a big trial, and they did not focus on
Page until he was interviewed again on March 2. She told us that after the March 2
interview, she called CD's Counterespionage Section at FBI Headquarters to
determine whether Page had any security clearances and to ask for guidance as to
                                       Page. 183 On
what type of investigation to open on Page.'83   On April 1, 2016, the NYFO CI
Supervisor received an email from the Counterespionage Section advising her to
o en a
open              investi ation on Page.
                  investigation    Pa e. The NYFO CI Supervisor
                                                       Su ervisor said that


                                                In addition, according to FBI
records, the relevant CD section at FBI Headquarters, in consultation with OGC,
determined at that time that the Page investigation opened by NYFO was not a SIM,
but also noted, "should his status change, the appropriate case modification would
be made." The NYFO CI Supervisor told us that based on what was documented in



         182 Intelligence Officer 3 pled
         182 Intelligence           pied guilty in March 2016. The remaining two indicted Russian
intelligence officers were no longer in the United States.
        183 CI agents in NYFO told us that the databases containing security clearance information
        183 CI
were located at FBI Headquarters. When a subject possesses a security clearance, the FBI opens an
espionage investigation; if the subject does not possess a security clearance, the FBI typically opens a
counterintelligence investigation.



                                                  62
       Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 17 of 32



the file and what was known at that time,
                                    time, the NYFO Carter Page investigation was
not a SIM.

       Although Carter Page was announced as a foreign policy advisor for the
Trump campaign prior to NYFO receiving this guidance from from FBI Headquarters, the
NYFO CI Supervisor and CI Agent both told the OIG that this announcement did not
influence their decision to open a case on Page and that their concerns about Page,
particularly his disclosure to the Russians about his role in the indictment, pre-
dated the announcement. However, the NYFO CI     CI Supervisor said that the
announcement required noting his new position in the case file should his new
position require he obtain a security clearance.

                6, 2016, NYFO opened a counterintelligence -
       On April 6,                                                       investigation
on Carter Page under a code name the FBI assigned to him (NYFO investigation)
based on his contacts with Russian intelligence officers and his statement to
Russian officials that he was "Male-1" in the SDNY
                                                SONY indictment. Based on our review
                                 file, as well as our interview of the NYFO CI Agent,
of documents in the NYFO case file,
there was limited investigative activity in the NYFO investigation between April 6
and the Crossfire Hurricane team's opening of its investigation of Page on August
10. The NYFO CI Agent told the OIG that the steps she took in the first few months
of the case were to observe whether any other intelligence officers contacted Page
and to prepare national security letters seeking Carter Page's cell phone number(s)
and residence information. The NYFO CI agent said that she did not use any CHSs
to target Page during the NYFO investigation. The NYFO investigation was
transferred to the Crossfire Hurricane team on August 10 and became part of the
Crossfire Hurricane investigation.


III.
III.   Organization and Oversight of the Crossfire Hurricane Investigation

       The FBI conducted and oversaw the Crossfire Hurricane investigation from
July 31, 2016, to May 17, 2017, at which time it was transferred to the Special
Counsel's Office. Over that 10-month period, three different teams of agents and
analysts were assigned to the case: the first team worked out of FBI Headquarters
from the opening of the case through December 2016; the second team worked out
of three FBI field offices and FBI Headquarters from approximately January 2017
through April 2017; and the third team worked,
                                         worked, like the second team,
                                                                  team, out of the
                                             from April 2017 to May 17, 2017. In
three FBI field offices and FBI Headquarters from                                 In
this section, we describe the organization and staffing of the three investigative
teams and the FBI's reasons for making changes as to how the investigation was
organized. We also describe the role played by FBI and Department senior
leadership in the investigation.




                                         63
      Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 18 of 32



      A.     FBI Staffing of the Crossfire Hurricane Investigation

             1.     The Management and Structure of the Crossfire Hurricane
                    Team

        Witnesses told us that because of the sensitivity of the investigation, CD
officials originally decided to conduct the investigation out of FBI Headquarters,
under the program management of Operational Branch I,      I, Section CD-4, rather than
out of one or more field offices, which is more typical. The original team consisted
of intelligence analysts, special agents, and SSAs from multiple field offices who
were assigned to Headquarters for 90-day temporary duty assignments (TDYs). CD
assigned the original team to the same office space at Headquarters, with both
agents and analysts working together in close proximity. Agents and analysts on
the Crossfire Hurricane team told the OIG that the decision to conduct the
investigation out of FBI Headquarters instead of a field office presented multiple
challenges, such as difficulties in obtaining needed investigative resources,
including surveillance teams, electronic evidence storage, technically trained
agents, and other investigative assets standard in field offices to support
investigations. We were told that these were known risks consciously taken by CD
officials, including Priestap, in order to minimize the potential for unauthorized
public disclosure of the investigation and allow for better coordination with
Headquarters and interagency partners.

       Priestap told us that although he was ultimately responsible for the
investigation, Strzok and the Intel Section Chief managed Crossfire Hurricane.
Following the opening of the case, the team held meetings three times a week to
discuss and determine the next investigative and analytical steps. The agents and
analysts told us that the investigative and analytical decisions for the investigation
were made at these meetings by the agents and analysts and then presented to the
supervisors. Priestap said that while Strzok managed the operational side of
Crossfire Hurricane, Priestap also sought the opinions of the Intel Section Chief and
the OGC Unit Chief on operational decisions. Priestap also told us that he originally
wanted to assign the investigation to aa Deputy Assistant Director (DAD) other than
Strzok because, although he had confidence in Strzok's counterintelligence
capabilities, he had concerns about Strzok's personal relationship with Lisa Page
capabilities,
affecting the Crossfire Hurricane team. According to Priestap, he told Steinbach
about his concerns and Steinbach was supportive of his decision to remove Strzok
from the team, but his decision was overruled by McCabe. Steinbach told us that
he had concerns about Strzok and Lisa Page working together because he was
aware of instances where they bypassed the chain of command to advise McCabe
about case related information that had not been provided to Priestap or Steinbach.
Priestap and Steinbach said they did not know why McCabe kept Strzok assigned to
the investigation. Strzok told the OIG he did not ask McCabe to keep him on the
investigation and does not know whether Lisa Page requested Strzok remain on the
investigation in conversations with McCabe. We found no evidence that Page made
any such request of McCabe.

       McCabe told us that he recalled separate conversations with Steinbach and
Priestap about Strzok's work on Crossfire Hurricane, but he said that in neither


                                          64
        Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 19 of 32



conversation did
conversation     did he   (McCabe) overrule
                      he (McCabe)     overrule aa decision
                                                    decision by     Priestap to
                                                               by Priestap     to remove       Strzok
                                                                                   remove Strzok
from the
from  the case.
           case. According
                    According to to McCabe,
                                    McCabe, Steinbach        said that
                                                Steinbach said      that he
                                                                          he wanted
                                                                              wanted to   to remove
                                                                                              remove
Strzok  from his
Strzok from     his role
                    role on
                          on Crossfire
                             Crossfire Hurricane
                                         Hurricane after
                                                      after Strzok
                                                             Strzok became
                                                                       became DAD  DAD (in (in September
                                                                                                September
2016) so
2016)       that Strzok
       so that             could have
                  Strzok could     have aa "traditional
                                           "traditional DAD
                                                          DAD experience,"
                                                                 experience," ratherrather than
                                                                                              than
spending too
spending    too much     attention on
                 much attention      on aa single,
                                           single, major
                                                    major sensitive
                                                            sensitive case.        McCabe told
                                                                         case. McCabe          told us
                                                                                                    us that
                                                                                                       that
he did
he did not
        not disagree
             disagree with    Steinbach, and
                         with Steinbach,     and hehe saw
                                                       saw it
                                                            it as
                                                               as aa decision
                                                                      decision forfor Steinbach
                                                                                       Steinbach and and
Priestap to
Priestap       make on
          to make     on their
                          their own.
                                own. McCabe
                                        McCabe said      that in
                                                   said that   in aa separate
                                                                     separate conversation
                                                                                  conversation with with
Priestap, Priestap
Priestap,   Priestap raised
                       raised aa concern
                                  concern about     Strzok and
                                            about Strzok     and Page,
                                                                    Page, but
                                                                            but that
                                                                                 that itit was    not about
                                                                                            was not   about
any personal
any personal relationship
                 relationship between
                                between the the two,
                                                 two, which     McCabe said
                                                       which McCabe        said he
                                                                                 he did     not know
                                                                                      did not    know
about at
about  at the
           the time.
                time. According
                        According to to McCabe,
                                         McCabe, Priestap
                                                    Priestap expressed        frustration about
                                                                expressed frustration          about the
                                                                                                      the
amount
amount of of time
              time Page
                     Page and
                           and Strzok
                                Strzok were     spending together
                                         were spending      together talking
                                                                         talking about
                                                                                    about casework
                                                                                             casework
and that
and  that it
           it was  interfering with
              was interfering           Strzok's ability
                                  with Strzok's    ability to
                                                           to carry
                                                              carry outout his
                                                                            his other
                                                                                other responsibilities.
                                                                                         responsibilities.
McCabe told
McCabe    told us
                us that
                    that he
                          he did
                             did not
                                   not recall
                                       recall Priestap
                                               Priestap requesting
                                                          requesting thatthat Strzok
                                                                               Strzok be  be removed
                                                                                               removed
from  the case
from the   case because
                  because of of this
                                this concern,
                                      concern, butbut McCabe
                                                      McCabe saidsaid that
                                                                        that he
                                                                              he talked
                                                                                   talked to to Page
                                                                                                 Page
about  reducing the
about reducing      the amount
                        amount of  of time
                                      time she
                                             she was    interacting with
                                                  was interacting            Strzok.
                                                                       with Strzok.

         Over aa dozen
        Over     dozen agents,
                          agents, analysts,
                                    analysts, and
                                                and one
                                                     one Staff
                                                           Staff Operations
                                                                 Operations Specialist
                                                                               Specialist (SOS)
                                                                                            (SOS)
were   originally assigned
were originally    assigned on on aa full-time
                                     full-time basis
                                                 basis to
                                                        to the
                                                            the Crossfire
                                                                Crossfire Hurricane
                                                                            Hurricane team.
                                                                                        team. Only
                                                                                                Only
one  of the
one of   the team
              team members
                     members on  on Crossfire
                                     Crossfire Hurricane,
                                                 Hurricane, Case
                                                               Case Agent
                                                                      Agent 3,3, had
                                                                                 had previously
                                                                                      previously
been   assigned to
been assigned      to the
                      the team
                           team that
                                  that conducted
                                        conducted the the investigation,
                                                           investigation, known
                                                                            known as as "Midyear
                                                                                        "Midyear
Exam" or
Exam"    or "Midyear,"
            "Midyear," of  of Secretary
                              Secretary of of State  Hillary Clinton's
                                              State Hillary   Clinton's use
                                                                         use of
                                                                              of personal
                                                                                  personal email
                                                                                             email for
                                                                                                    for
official purposes. However,
official purposes.     However, thethe supervisory
                                        supervisory chain
                                                        chain of
                                                               of DAD
                                                                  DAD Strzok,
                                                                         Strzok, the
                                                                                  the Intel
                                                                                       Intel Section
                                                                                              Section
Chief, AD
Chief,  A D Priestap,
             Priestap, EAD
                         EAD Steinbach,
                              Steinbach, Deputy
                                             Deputy Director
                                                      Director McCabe,
                                                                 McCabe, andand Director
                                                                                  Director Comey
                                                                                            Comey
was   the same
was the    same for
                  for the
                      the Midyear
                            Midyear and
                                      and Crossfire
                                            Crossfire Hurricane
                                                        Hurricane investigations.
                                                                    investigations. EAD EAD
Steinbach    retired in
Steinbach retired         February 2017
                      in February    2017 andand was    succeeded by
                                                  was succeeded          Carl Ghattas.
                                                                      by Carl  Ghattas. TheThe
Crossfire Hurricane
Crossfire   Hurricane team
                         team members
                                members were        selected by
                                             were selected     by Strzok,
                                                                  Strzok, the
                                                                            the Intel
                                                                                 Intel Section
                                                                                       Section Chief,
                                                                                                Chief,
and SSA
and  SSA 1.     The agents
            1. The   agents reported
                              reported to to SSA
                                              SSA 1   and the
                                                   1 and    the analysts
                                                                analysts reported
                                                                           reported toto the
                                                                                         the
Supervisory
Supervisory Intel     A nalyst.
                Intel A  ralyst. SSA
                                  SSA 1 1 reported    operational activities
                                           reported operational      activities to
                                                                                to Strzok.    The
                                                                                    Strzok. The
Supervisory     Intel Analyst
Supervisory Intel     Analyst reported
                                reported analytical
                                            analytical findings
                                                         findings to
                                                                   to the
                                                                       the Intel
                                                                           Intel Section   Chief. In
                                                                                  Section Chief.    In
addition, an
addition,   an OGC
                OGC line
                      line attorney
                            attorney (OGC
                                       (OGC Attorney)
                                               Attorney) was     supervised by
                                                            was supervised     by the
                                                                                   the OGC
                                                                                       OGC Unit
                                                                                              Unit
Chief and
Chief  and provided
             provided legal
                        legal support
                               support toto the   team. 184 The
                                             the team.1"      The OGC
                                                                   OGC Unit
                                                                         Unit Chief
                                                                               Chief reported
                                                                                      reported toto
Anderson, who
Anderson,     who reported
                    reported toto Baker.
                                  Baker.
      Case  Agent 11 and
      Case Agent     and the
                         the SOS
                             SOS were    the original
                                  were the   original Crossfire
                                                      Crossfire Hurricane
                                                                Hurricane team
                                                                          team
members who
members        had primary
          who had  primary responsibility
                            responsibility over
                                            over the
                                                 the Carter
                                                      Carter Page
                                                             Page investigation.
                                                                  investigation. They
                                                                                 They
were joined by
were joined    Case Agent
            by Case  Agent 33 and
                              and Case
                                  Case Agent
                                         Agent 44 who
                                                  who worked
                                                       worked onon the
                                                                   the Papadopoulos
                                                                       Papadopoulos
and Manafort
and Manafort investigations,  respectively.
             investigations, respectively.
       Following the
       Following   the November
                        November 20162016 U.S.
                                           U.S. elections,
                                                elections, thethe 90-day
                                                                    90-day TDY
                                                                             TDY assignments
                                                                                   assignments
ended  for the
ended for   the agents   and analysts
                 agents and             on the
                              analysts on   the original
                                                original investigative
                                                           investigative team,
                                                                            team, and
                                                                                    and many
                                                                                         many ofof
the team
the team members,
           members, including
                        including SSA
                                   SSA 1,  returned to
                                        1, returned   to their
                                                          their field
                                                                  field offices.
                                                                        offices. In
                                                                                  In addition,
                                                                                     addition, in
                                                                                                in
January 2017,
January  2017, CD CD reorganized
                      reorganized the
                                    the structure
                                        structure ofof the
                                                       the Crossfire
                                                             Crossfire Hurricane
                                                                         Hurricane investigation
                                                                                     investigation
by transferring the
by transferring   the day-to-day
                       day-to-day operations
                                    operations ofof the
                                                    the four
                                                         four individual
                                                                individual investigations
                                                                             investigations to
                                                                                             to
three field
three field offices,
             offices, and
                      and dividing
                           dividing oversight
                                     oversight of
                                                of the
                                                   the investigations
                                                        investigations between
                                                                           between twotwo
operational branches
operational   branches atat FBI
                             FBI Headquarters—Operations
                                 Headquarters-Operations Branch    Branch I I and
                                                                              and Operations
                                                                                   Operations
Branch  II. According
Branch II.   According to to Priestap,
                             Priestap, he
                                       he transferred
                                          transferred thethe cases
                                                               cases toto the
                                                                          the field
                                                                               field offices
                                                                                     offices

        184
        184   Both of
              Both of these
                      these attorneys
                            attorneys were also assigned
                                      were also assigned to
                                                         to the
                                                            the Midyear
                                                                Midyear team
                                                                        team to
                                                                             to provide legal support.
                                                                                provide legal support.



                                                   65
                                                   65
        Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 20 of 32



because
because ofof the
             the need
                 need to
                       to conduct
                          conduct investigative
                                   investigative activities
                                                   activities in
                                                              in cities
                                                                 cities where  the subjects
                                                                        where the  subjects
of the investigations
of the investigations were   located and
                       were located   and to
                                          to do
                                              do so
                                                  so efficiently.   Priestap told
                                                     efficiently. Priestap   told us that he
                                                                                  us that he
also wanted
also wanted toto incorporate
                 incorporate Operations
                              Operations Branch
                                           Branch IIII into
                                                       into the
                                                            the program
                                                                 program management
                                                                           management of  of
some of
some   of the
          the Crossfire
              Crossfire Hurricane
                        Hurricane cases
                                    cases for
                                          for its
                                              its expertise
                                                  expertise onon RIS.
                                                                  RIS.
       With respect
       With  respect toto the
                          the four
                               four individual
                                    individual investigations,
                                                 investigations, CD
                                                                  CD transferred
                                                                      transferred the
                                                                                    the Carter
                                                                                        Carter
Page investigation
Page investigation to to NYFO,
                         NYFO, and
                                 and it
                                      it remained     assigned to
                                          remained assigned    to Case
                                                                   Case Agent
                                                                         Agent 1,1, who
                                                                                    who
returned to
returned  to that
             that office
                   office following
                          following his
                                      his 90-day
                                           90-day TDY.
                                                    TOY. DAD
                                                           DAD Jennifer
                                                                Jennifer Boone
                                                                          Boone and
                                                                                  and SSA
                                                                                       SSA 33 of
                                                                                              of
Operations Branch
Operations  Branch II II at
                         at FBI  Headquarters assumed
                            FBI Headquarters       assumed program
                                                             program management
                                                                        management
responsibilities over
responsibilities        the case.
                  over the  case. The
                                    The Papadopoulos
                                           Papadopoulos investigation
                                                           investigation was   transferred to
                                                                          was transferred   to
the Chicago
the Chicago Field   Office and
              Field Office  and assigned
                                 assigned to  to Case
                                                 Case Agent
                                                       Agent 3.
                                                              3. The
                                                                 The Flynn   investigation was
                                                                       Flynn investigation  was
transferred to
transferred  to the
                 the Washington
                     Washington Field       Office (WFO)
                                    Field Office   (WFO) and
                                                           and assigned
                                                               assigned toto Case
                                                                             Case Agent
                                                                                    Agent 4.
                                                                                          4.
Strzok and
Strzok and SSA
            SSA 22 ofof Operations
                        Operations Branch
                                      Branch II retained
                                                  retained program
                                                            program management
                                                                     management
responsibilities  over both
responsibilities over   both of  these investigations.
                              of these   investigations. TheThe Manafort
                                                                Manafort investigation
                                                                           investigation was
                                                                                         was
transferred to
transferred  to aa white
                   white collar
                          collar criminal
                                 criminal squad
                                             squad at
                                                    at WFO.
                                                       WFO.185

            Supervisory Intel
       The Supervisory
       The                         Analyst told
                            Intel Analyst   told us
                                                  us that
                                                      that the
                                                            the shifting
                                                                 shifting makeup
                                                                          makeup of  of the
                                                                                        the teams
                                                                                             teams
and the
and  the changing
          changing leadership
                      leadership created
                                   created aa divide
                                                divide between
                                                        between thethe analysts
                                                                        analysts and
                                                                                  and the
                                                                                        the agents,
                                                                                             agents,
which
which resulted
       resulted inin less
                     less interaction  between the
                          interaction between       the two
                                                          two groups.
                                                              groups. In In April
                                                                            April 2017,
                                                                                   2017, CDCD again
                                                                                               again
reorganized
reorganized thethe Crossfire
                    Crossfire Hurricane
                                Hurricane investigation
                                           investigation by  by restructuring
                                                                restructuring thethe day-to-day
                                                                                      day-to-day
operations
operations ofof the
                the cases
                     cases atat FBI  Headquarters to
                                FBI Headquarters       to recentralize
                                                           recentralize the
                                                                         the case.
                                                                             case. Officials
                                                                                      Officials told
                                                                                                told
us that the
us that  the investigation
              investigation hadhad become
                                    become tootoo decentralized
                                                   decentralized andand that
                                                                         that the
                                                                               the reason
                                                                                    reason toto
restructure   the investigation
restructure the    investigation atat Headquarters
                                      Headquarters was        to impose
                                                         was to  impose greater
                                                                          greater structure
                                                                                    structure onon
the team's
the team's investigative
             investigative andand analytical
                                   analytical efforts.
                                                efforts. InIn addition,
                                                              addition, in
                                                                         in March
                                                                            March 2017,     Comey
                                                                                    2017, Comey
notified  Congress about
notified Congress     about the
                              the existence
                                  existence of of the
                                                  the Crossfire
                                                       Crossfire Hurricane
                                                                   Hurricane investigation.
                                                                               investigation.
Witnesses told
Witnesses   told us
                  us that
                      that this
                           this created
                                 created aa need
                                             need forfor aa more
                                                            more cohesive
                                                                  cohesive effort    by the
                                                                             effort by   the
Crossfire  Hurricane team
Crossfire Hurricane     team toto keep  Priestap regularly
                                  keep Priestap     regularly informed
                                                               informed of of case
                                                                              case activities
                                                                                    activities so
                                                                                                so
that he
that he was    better able
         was better    able to
                             to respond
                                respond toto Congressional
                                              Congressional inquiries.
                                                                inquiries.
       At the end
       At the     of this
              end of this chapter,
                          chapter, Figure  3.1 illustrates
                                   Figure 3.1   illustrates the
                                                            the FBI
                                                                FBI chain
                                                                      chain of
                                                                            of command
                                                                                command
for the
for     Crossfire Hurricane
    the Crossfire Hurricane investigation
                             investigation from
                                           from thethe opening
                                                       opening of
                                                                of the
                                                                    the case
                                                                         case on
                                                                               on July
                                                                                  July 31,
                                                                                       31,
2016  through December
2016 through   December 2016.
                           2016. Figure  3.2 illustrates
                                  Figure 3.2  illustrates the
                                                           the chain
                                                               chain ofof command
                                                                          command from
                                                                                     from
January 2017
January        through April
         2017 through   April 2017,  and Figure
                              2017, and  Figure 3.33.3 from
                                                       from April
                                                             April 2017
                                                                   2017 until   the cases
                                                                          until the cases
were  transferred to
were transferred  to the
                     the Special
                          Special Counsel's
                                  Counsel's Office
                                             Office on
                                                     on May
                                                         May 17,   2017.
                                                              17, 2017.

                 2.
                 2.      The Role
                         The Role of
                                  of Peter
                                     Peter Strzok
                                           Strzok and
                                                  and Lisa
                                                      Lisa Page
                                                           Page in
                                                                in Crossfire
                                                                   Crossfire
                         Hurricane and
                         Hurricane and Relevant
                                        Relevant Text
                                                 Text Messages
                                                      Messages

       In the
       In  the OIG's
               OIG's June
                      June 2018    Review of
                             2018 Review    of Various
                                               Various Actions
                                                        Actions in
                                                                in Advance
                                                                    Advance ofof the
                                                                                 the 2016
                                                                                     2016
Election, we
Election,      described text
           we described    text messages
                                messages between      Strzok and
                                            between Strzok   and Lisa
                                                                   Lisa Page
                                                                        Page expressing
                                                                              expressing
statements of
statements    of hostility
                 hostility toward
                           toward then
                                   then candidate
                                         candidate Trump
                                                     Trump and
                                                            and statements
                                                                  statements ofof support
                                                                                  support for
                                                                                            for
then candidate
then  candidate Clinton,
                  Clinton, and
                            and several
                                 several text
                                         text messages
                                               messages that
                                                          that appeared
                                                               appeared to to mix
                                                                              mix political
                                                                                   political
opinions with
opinions        discussions of
          with discussions    of the
                                 the investigation
                                     investigation into
                                                    into candidate
                                                         candidate Clinton's
                                                                     Clinton's email  use and
                                                                               email use   and
references
references toto the
                the Crossfire
                     Crossfire Hurricane
                                Hurricane investigation.
                                           investigation. One
                                                           One such
                                                                 such exchange
                                                                       exchange occurred
                                                                                   occurred onon
July 31,
July 31, 2016,   the date
          2016, the   date of
                            of the
                               the opening
                                   opening ofof the
                                                the Crossfire
                                                    Crossfire Hurricane
                                                              Hurricane investigation,
                                                                          investigation,

        185 As
        185  As described
                described further
                          further in
                                  in Chapter
                                     Chapter Nine,
                                              Nine, in
                                                    in January
                                                       January 2016,
                                                               2016, the
                                                                      the FBI
                                                                           FBI initiated
                                                                                initiated a money
                                                                                          a money
laundering and
laundering  and tax
                 tax evasion investigation of
                     evasion investigation    Manafort predicated
                                           of Manafort  predicated on  his activities
                                                                   on his  activities as
                                                                                       as a
                                                                                          a political
                                                                                            political
consultant to
consultant  to members
               members ofof the
                            the Ukrainian
                                Ukrainian government
                                          government andand Ukrainian
                                                            Ukrainian politicians.
                                                                       politicians.



                                                     66
                                                     66
      Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 21 of 32



when Strzok texted Page: "And damn this feels momentous. Because this matters.
The other one did, too, but that was to ensure we didn't F something up. This
matters because this MATTERS. So super glad to be on this voyage with you."
(Emphasis in original).

       The following week, in an exchange on August 6, 2016, Lisa Page forwarded
to Strzok a news article relating to Trump's criticism of a Gold Star family who
appeared at the Democratic National Convention. The text message stated, in part,
"And Trump should go ff himself." Strzok responded favorably to the article and
added, "And FF Trump." Page replied, "So. This is not to take away from the
unfairness of it all, but we are both deeply fortunate people." She then forwarded
another news article and texted, "And maybe you're meant to stay where you are
because you're meant to protect the country from that menace." Strzok
responded, "Thanks. It's absolutely true that we're both very fortunate. And of
course I'll try and approach it that way. II just know it will be tough at times. I
                                                                                  I can
                                                      helps.... "
protect our country at many levels, not sure if that helps...."

        Two days later, on August 8, 2016, Lisa Page texted Strzok, "[Trump's] not
ever going to become president, right? Right?!" and Strzok replied, "No. No he's
not. We'll stop it." In Chapter Twelve of the OIG's June 2018 Review of  of Various
                                                                            Various
Actions in Advance ofof the 2016 Election, we detail additional text messages by
Strzok and Page and the explanations that they provided to the OIG for these and
the other text messages and our findings regarding them. See
https://www.justice.gov/file/1071991/download.
https ://www.justice.gov/file/1071991/download.

        In that review, we found that Strzok led the Midyear investigation shortly
after its opening through its conclusion, and that he was deeply and actively
involved in investigative decision making throughout the course of that
investigation. We further found that Lisa Page served as a liaison between the
investigative team and McCabe, and that she also regularly participated in team
meetings and in investigative decision making.

       As part of this review, in order to determine whether there was any bias in
the investigative activities for Crossfire Hurricane that we reviewed, we asked
agents and analysts assigned to the case about the roles Strzok and Page played in
the Crossfire Hurricane investigation and their level of involvement in decision
making. With respect to Strzok, these witnesses told us that while he approved the
team's investigative decisions during the time he was in the supervisory chain of
command for the investigation, he did not unilaterally make any decisions or
override any proposed investigative steps. Priestap, in addition to telling us that it
was his (Priestap's) decision to initiate the investigation, told us that to his
knowledge, Strzok was not the primary or sole decision maker on any investigative
step in Crossfire Hurricane. Further, as described above, in January 2017, the
Crossfire Hurricane cases were divided between two operational branches within
CD, and Strzok no longer supervised the Carter Page investigation, which was
transferred to Operations Branch II, CD-1, under the supervision of then DAD
Boone. In this report, we describe those occasions when Strzok was involved in
investigative decisions.



                                          67
        Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 22 of 32



        With respect
        With  respect to  to Lisa
                              Lisa Page,
                                    Page, witnesses      told us
                                            witnesses told         that she
                                                               us that   she did  not work
                                                                              did not   work with   the
                                                                                              with the
team on
team  on aa regular
             regular basis      or make
                         basis or   make anyany decisions
                                                 decisions that
                                                              that impacted
                                                                    impacted thethe investigation.
                                                                                     investigation.
Priestap told
Priestap  told us   that Lisa
                 us that    Lisa Page
                                  Page was     "not in
                                         was "not   in charge
                                                        charge ofof anything"
                                                                     anything" andand that
                                                                                       that he
                                                                                             he never
                                                                                                never
witnessed   her attempt
witnessed her     attempt to   to steer
                                   steer the
                                          the investigation
                                               investigation or or dictate
                                                                    dictate investigative
                                                                             investigative actions.
                                                                                             actions.
Baker said
Baker  said that
             that Lisa
                    Lisa Page
                           Page attended
                                   attended high-level
                                               high-level meetings
                                                            meetings and and knew
                                                                              knew thethe facts
                                                                                          facts of
                                                                                                 of the
                                                                                                    the
case, but
case,  but was    not in
            was not     in a
                           a "decision
                              "decision making
                                           making position"
                                                    position" andand had
                                                                       had no   "decision making
                                                                            no "decision    making
authority." Lisa
authority."    Lisa Page
                     Page told
                             told usus that
                                       that she
                                             she did
                                                  did not
                                                       not have
                                                            have a  a formal   role in
                                                                      formal role   in the
                                                                                        the Crossfire
                                                                                            Crossfire
            investigation but
Hurricane investigation
Hurricane                            may have
                                but may     have participated
                                                  participated in in team
                                                                      team meetings
                                                                             meetings to to keep
                                                                                            keep
McCabe aware
McCabe   aware of  of the
                       the status
                             status ofof the
                                         the investigation.
                                              investigation. McCabe
                                                                 McCabe alsoalso told
                                                                                 told us   that she
                                                                                       us that  she was
                                                                                                     was
the "facilitation
the "facilitation point"
                    point" between
                              between CD       and his
                                          CD and        office during
                                                   his office   during the
                                                                         the investigation.
                                                                              investigation. As As with
                                                                                                    with
Strzok,
Strzok, when
         when we  we learned
                      learned in  in this
                                     this review   of Lisa
                                           review of   Lisa Page's
                                                             Page's presence
                                                                       presence atat meetings
                                                                                     meetings or or
involvement in
involvement     in any
                   any investigative
                          investigative activity,
                                            activity, we   include that
                                                      we include     that information
                                                                           information in in this
                                                                                             this report.
                                                                                                  report.

        B.
        B.      The Role
                The Role of
                          of Senior
                             Senior FBI
                                    FBI and
                                        and Department
                                            Department Leadership
                                                       Leadership in
                                                                  in the
                                                                     the
                Crossfire Hurricane
                Crossfire Hurricane Investigation
                                     Investigation

       As part
       As       of our
          part of  our review,
                        review, we   examined the
                                 we examined    the role
                                                    role that
                                                          that senior
                                                                senior FBI
                                                                        FBI and
                                                                            and Department
                                                                                  Department
leaders played
leaders played inin Crossfire
                    Crossfire Hurricane,
                               Hurricane, as
                                           as well as their
                                              well as  their knowledge
                                                              knowledge of of critical
                                                                              critical events
                                                                                       events in
                                                                                               in
the case,
the case, including
          including its
                      its opening,
                          opening, the
                                    the use
                                        use of
                                             of CHSs
                                                CHSs toto gather   information, and
                                                          gather information,     and the
                                                                                       the
decision to seek
decision to seek authority
                   authority to
                              to conduct
                                 conduct electronic
                                          electronic surveillance.
                                                      surveillance. Throughout
                                                                       Throughout thethe
chapters of
chapters  of this
             this report,
                  report, we   highlight and
                            we highlight and describe
                                              describe this
                                                         this involvement
                                                              involvement andand knowledge,
                                                                                   knowledge,
where  relevant. In
where relevant.    In this
                       this section,
                            section, we  summarize the
                                     we summarize     the role
                                                           role of
                                                                of FBI
                                                                    FBI leadership
                                                                        leadership and
                                                                                     and
Department    officials in
Department officials    in the
                           the early
                               early stages
                                     stages of
                                             of the
                                                the investigation
                                                    investigation until
                                                                     until May
                                                                           May 2017
                                                                                2017 when
                                                                                       when
the Papadopoulos,
the Papadopoulos, Carter
                      Carter Page,
                              Page, Manafort,
                                     Manafort, and
                                                and Flynn   cases were
                                                     Flynn cases          transferred to
                                                                    were transferred    to the
                                                                                           the
Special Counsel's
Special Counsel's Office.
                     Office.

                1.
                1.      FBI Leadership
                        FBI Leadership

       We learned
       We    learned that
                       that CD   officials briefed
                              CD officials          the Crossfire
                                           briefed the   Crossfire Hurricane
                                                                   Hurricane investigation
                                                                                investigation to
                                                                                               to
FBI senior
FBI senior leadership       throughout the
              leadership throughout      the investigation.
                                              investigation. Comey
                                                               Comey told
                                                                        told the
                                                                             the OIG
                                                                                  OIG that
                                                                                       that the
                                                                                             the
FBI had
FBI had "hundreds
          "hundreds of   of thousands"
                            thousands" ofof counterintelligence
                                             counterintelligence cases
                                                                   cases opened
                                                                          opened while     he was
                                                                                     while he  was
Director, and
Director,  and he he would
                     would notnot be  involved in
                                  be involved   in a
                                                   a counterintelligence
                                                      counterintelligence case
                                                                            case unless
                                                                                   unless the
                                                                                          the
chain  of command
chain of  command made  made a  a judgment    call about
                                  judgment call    about whether    the nature
                                                          whether the    nature ofof the
                                                                                     the case
                                                                                         case
required the
required   the Director's
                 Director's involvement.
                             involvement. He  He said   the decision
                                                  said the            to brief
                                                            decision to        the Director
                                                                         brief the  Director was
                                                                                              was
based  on several
based on    several things,
                      things, including
                               including whether     the case
                                           whether the    case required
                                                               required engagement
                                                                          engagement with with
Department leadership
Department      leadership or or whether
                                 whether itit was  of interest
                                              was of  interest to
                                                               to Congress.
                                                                  Congress. Comey
                                                                                Comey said
                                                                                         said his
                                                                                              his
level of
level of involvement
         involvement in   in Crossfire
                              Crossfire Hurricane
                                        Hurricane was     similar to
                                                     was similar  to some
                                                                     some cases
                                                                            cases and
                                                                                    and dissimilar
                                                                                         dissimilar
to others.
to others. He  He said:
                   said:

        I would
        I would put  [cases in]
                put [cases    in] three
                                  three buckets.    One, cases
                                        buckets. One,    cases they'd
                                                                they'd never
                                                                        never tell
                                                                                tell me
                                                                                     me
        about because
        about  because ofof a
                            a judgment
                               judgment by    the leadership
                                          by the  leadership chain
                                                              chain that
                                                                    that it
                                                                          it wasn't
                                                                             wasn't forfor
        the Director
        the Director to
                      to know.     Cases that
                         know. Cases     that II would
                                                 would be  told about,
                                                       be told  about, simply
                                                                        simply toto be
                                                                                     be
        aware of.
        aware  of. And
                   And then
                         then cases,
                                cases, the
                                       the third
                                            third category
                                                  category would
                                                            would be   cases that
                                                                   be cases    that II
        was told about
        was told about and,
                         and, inin some
                                   some detail,
                                         detail, and
                                                 and kept
                                                      kept informed
                                                           informed ofof as
                                                                         as the
                                                                             the
        investigation went
        investigation         on. Crossfire
                       went on.     Crossfire Hurricane
                                              Hurricane was   in that
                                                         was in  that third
                                                                      third bucket.
                                                                             bucket.

       According to
       According to records reviewed by
                    records reviewed     the OIG,
                                      by the OIG, Comey
                                                   Comey received
                                                           received his
                                                                    his first,
                                                                        first, formal
                                                                               formal
briefing on August
briefing on August 15,
                    15, 2016,
                        2016, though,
                              though, as
                                      as described
                                          described previously,
                                                    previously, McCabe's
                                                                 McCabe's
contemporaneous notes
contemporaneous    notes suggest
                         suggest Comey
                                 Comey may
                                         may have
                                              have been   told about
                                                    been told  about the
                                                                     the FFG
                                                                          FFG


                                                   68
                                                   68
       Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 23 of 32



information on
information   on July
                 July 29.
                       29. Comey
                             Comey told
                                     told us
                                          us that
                                              that he
                                                    he was
                                                        was updated
                                                             updated onon the
                                                                           the status
                                                                               status ofof the
                                                                                           the
investigation every
investigation  every 2 2 to
                         to 44 weeks.   These status
                               weeks. These     status updates
                                                        updates were     provided at
                                                                   were provided   at the
                                                                                       the end
                                                                                            end of
                                                                                                of
his regularly scheduled
his regularly  scheduled morning
                           morning national
                                      national security
                                                security briefings
                                                           briefings conducted
                                                                     conducted by,by, among
                                                                                      among
others,  McCabe, Steinbach,
others, McCabe,    S teinbach, Priestap,
                                 Priestap, and
                                           and Strzok.
                                                 S trzok. According
                                                           According to to Comey,
                                                                           Comey, these
                                                                                    these
briefings did
briefings  did not
               not typically
                   typically include
                              include discussions     about investigative
                                       discussions about     investigative strategy,
                                                                            strategy, but
                                                                                        but he
                                                                                             he
was  often briefed
was often   briefed on
                    on specific   investigative actions
                        specific investigative    actions the
                                                           the Crossfire
                                                                Crossfire Hurricane
                                                                           Hurricane team
                                                                                      team hadhad
taken or
taken     planned to
       or planned   to take.
                       take. Comey
                               Comey said
                                        said that
                                             that hehe did
                                                       did not
                                                            not recall
                                                                recall playing
                                                                       playing aa role
                                                                                  role in
                                                                                        in making
                                                                                           making
any significant
any              investigative decisions
     significant investigative   decisions and
                                            and did
                                                  did not
                                                       not have
                                                           have any
                                                                  any concerns
                                                                       concerns or
                                                                                 or
disagreements with
disagreements          the investigative
                 with the   investigative actions
                                           actions described
                                                     described byby senior
                                                                    senior CD
                                                                            CD officials
                                                                                officials during
                                                                                           during
briefings.
briefings.

       Comey told
       Comey         us that
                told us  that hehe recalled
                                    recalled a
                                             a discussion
                                                discussion with  the briefers
                                                            with the briefers about
                                                                               about taking
                                                                                       taking
precautions   to keep  the    case  close-hold.   Comey
precautions to keep the case close-hold. Comey said       said he
                                                               he  was
                                                                   was mindful
                                                                       mindful    that
                                                                                  that  the
                                                                                       the
investigation involved
investigation  involved a  a political
                              political campaign,
                                        campaign, and
                                                    and he
                                                         he advised
                                                             advised the
                                                                     the team
                                                                          team toto keep   in
                                                                                     keep in
mind that,
mind  that, "[although]
            "[although] it'sit's smoke
                                 smoke that
                                         that we   see, we
                                               we see,      don't know
                                                        we don't  know whether      there's fire
                                                                        whether there's      fire
there." McCabe
there."  McCabe also
                   also told
                        told us us the
                                   the FBI
                                        FBI wanted   "to keep
                                            wanted "to         our inquiry
                                                         keep our  inquiry as
                                                                            as quiet
                                                                                quiet as
                                                                                       as we
                                                                                           we
could."  He said
could." He   said that
                   that it
                        it was    important to
                            was important     to keep
                                                 keep the
                                                       the investigation
                                                           investigation covert
                                                                          covert toto avoid
                                                                                      avoid
alerting the
alerting the subjects
              subjects of
                        of the
                             the investigation
                                  investigation or
                                                 or others,
                                                    others, and,
                                                             and, specifically
                                                                  specifically in
                                                                               in this
                                                                                   this case,
                                                                                         case, it
                                                                                                it
was  important due
was important    due to
                      to the
                          the pending
                                pending election.
                                          election.

        McCabe told
        McCabe   told us
                      us he
                          he received
                              received regular
                                         regular briefings
                                                 briefings on
                                                           on the
                                                               the progress
                                                                    progress ofof Crossfire
                                                                                  Crossfire
Hurricane   and discussed
Hurricane and    discussed the
                             the investigation
                                  investigation with   Comey at
                                                 with Comey    at regular
                                                                  regular briefings.
                                                                            briefings. Strzok
                                                                                         Strzok
told us
told us the
         the team
             team briefed
                    briefed McCabe
                             McCabe approximately
                                       approximately 5-10
                                                        5-10 times
                                                             times during
                                                                     during the
                                                                             the investigation,
                                                                                  investigation,
and the
and  the OGC
          OGC Unit
                Unit Chief
                     Chief told
                            told us  McCabe was
                                 us McCabe         briefed every
                                              was briefed   every few
                                                                   few weeks     until the
                                                                        weeks until    the
election in
election  in November
             November and and less
                               less frequently
                                    frequently thereafter.
                                                thereafter. According
                                                              According toto both
                                                                              both Strzok
                                                                                    Strzok and
                                                                                             and
the OGC
the  OGC Unit
           Unit Chief,
                Chief, these
                        these briefings
                               briefings provided
                                          provided updates
                                                    updates onon the
                                                                 the team's
                                                                      team's investigative
                                                                               investigative
activities and
activities and typically
                typically were   not discussions
                           were not   discussions about
                                                   about what   steps to
                                                          what steps    to take.
                                                                           take. The
                                                                                   The OGC
                                                                                        OGC
Unit Chief also
Unit Chief  also said
                 said that
                       that McCabe
                             McCabe directed
                                       directed the
                                                the team
                                                    team toto "get
                                                              "get to
                                                                    to the
                                                                       the bottom
                                                                            bottom ofof this
                                                                                         this as
                                                                                              as
quickly as
quickly  as possible,
            possible, but
                       but with
                            with aa light
                                    light footprint."
                                          footprint."

       Priestap told
       Priestap  told us
                      us that
                         that Strzok,
                               S trzok, the
                                         the Intel
                                             Intel Section  Chief, and
                                                   Section Chief,   and the
                                                                         the OGC
                                                                              OGC Unit
                                                                                   Unit Chief
                                                                                         Chief
frequently  briefed him
frequently briefed   him on
                          on the
                             the investigation
                                   investigation and
                                                  and kept  him apprised
                                                       kept him    apprised of
                                                                             of significant
                                                                                significant
developments.
developments. In     addition to
                  In addition  to approving
                                   approving the
                                               the opening
                                                   opening of of the
                                                                 the Crossfire
                                                                     Crossfire Hurricane
                                                                                Hurricane
cases, Priestap
cases, Priestap told
                 told us
                       us that
                          that he
                               he was    involved in
                                    was involved   in discussions
                                                      discussions asas to
                                                                       to whether
                                                                          whether toto seek
                                                                                        seek
authority under
authority         FISA to
           under FISA   to conduct
                           conduct electronic
                                      electronic surveillance
                                                 surveillance
targeting  Carter Page,
targeting Carter   Page, aa subject
                            subject wewe describe   in detail
                                          describe in         in Chapter
                                                       detail in  Chapter Five.
                                                                           Five. Priestap
                                                                                  Priestap said
                                                                                            said
he briefed
he briefed Steinbach
            Steinbach nearly
                        nearly every
                                every day
                                        day on
                                             on the
                                                the case
                                                     case and
                                                          and provided
                                                                provided Comey
                                                                          Comey or or McCabe
                                                                                       McCabe
with updates on
with updates   on an
                   an as-needed
                      as-needed basis.
                                    basis.

               2.
               2.      Department of
                       Department of Justice
                                     Justice

                       a.
                       a.      National Security
                               National Security Division
                                                 Division

      The Department
      The Department was   first notified
                       was first notified about
                                          about the
                                                the opening
                                                     opening of
                                                             of Crossfire
                                                                Crossfire Hurricane
                                                                          Hurricane
on August
on August 2,
          2, 2016,
             2016, when  Priestap and
                    when Priestap  and the
                                        the Intel
                                            Intel Section
                                                  Section Chief
                                                          Chief briefed
                                                                briefed several
                                                                        several
representatives from
representatives from NSD,
                     NSD, including
                          including Deputy
                                      Deputy Assistant
                                              Assistant Attorney
                                                        Attorney General
                                                                  General (Deputy
                                                                          (Deputy
AAG) George
AAG)  George Toscas,
             Toscas, Deputy
                     Deputy AAG
                              AAG Adam
                                   Adam Hickey,
                                          Hickey, and
                                                   and David
                                                       David Laufman,
                                                              Laufman, who   as
                                                                        who as




                                                69
                                                69
       Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 24 of 32



                                            Chief. 186 According
described previously was the CES Section Chief.186      According to Laufman and his
contemporaneous notes of the briefing, FBI officials described the FFG information
and the four individuals the FBI had identified through its initial investigative work
who were members of the campaign and had ties to Russia. Laufman told us that
his impression was that the information from the FFG had "raised obvious alarm
bells in the FBI" and he said the information "resonated" with him. He also said
that the information the FBI provided at the briefing presented the question of
whether someone in the Russian government was working with the campaign of a
major party candidate to influence the U.S. elections. Laufman told us that "we
certainly understood the significance of the matter and the need for further
investigation" and that it would have been "a dereliction of duty and responsibility
of the highest order not to commit the appropriate resources as urgently as
possible to run these facts to the ground, and find out what was going on."

       After this initial briefing, Toscas contacted Deputy AAG Stuart Evans who
                                         (01), which prepares and files FISA
oversaw NSD's Office of Intelligence (OI),
applications. Evans told us that he met with Toscas, Hickey, and FBI
representatives on or about August 11, 2016, concerning the opening of Crossfire
Hurricane. Evans said he believed the FBI described the information from the FFG
that led to the opening of the case and the FBI's
                                                FBl's preliminary assessment that led
the team to focus on the four individuals associated with the Trump campaign. He
said the basis for the investigation did not strike him as "thin" at the time of this
briefing or in retrospect, and the steps the FBI had taken up to that point were not
dissimilar to how he had seen the FBI handle other counterintelligence cases
involving insider threat information reported by a credible source. Evans told the
OIG that he did not recall anyone raising the issue of seeking FISA authority
targeting Carter Page at this August briefing.

       Following these initial briefings, the FBI invited NSD to attend weekly
meetings with the Crossfire Hurricane team. According to Evans, he and Toscas
attended some of the meetings, as did representatives from CES, including
               01. Laufman's notes reflect that Hickey attended some of the
Laufman, and OI.
meetings as well. According to Evans, CES and OI    01 maintained "loose involvement
and knowledge" of the status of the investigation in case the FBI requested
assistance from CES on criminal legal process or from OI  01 on a FISA application.
However, Evans told us that his reaction to these meetings was that the
investigation seemed "pretty slow moving," with not much changing week-to-week
in terms of the updates the FBI was providing to NSD.

       According to Laufman and his deputy, the FBI did not ask CES to assist with
criminal legal process at any time before the 2016 U.S. elections. In December
2016, the FBI briefed NSD officials on the status of the Crossfire Hurricane cases,
and, according to Laufman's notes, advised NSD of CD's reorganization of the
investigation. According to his notes, the FBI decided that it would be establishing
a new unit or team to focus on Russian influence activities and that none of the

       186   Lisa Page was the other FBI representative who attended this briefing. As described
earlier, Strzok was meeting with the FFG officials about their conversations with Papadopoulos on this
date.



                                                 70
       Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 25 of 32



Crossfire cases had been closed "so far." Laufman told us that he advised the FBI
that CES wanted to be in a position to provide input should the FBI decide to close
any of the Crossfire Hurricane cases, just to be sure the FBI had exhausted all
investigative steps, but he did not recall this ever arising.

       Mary McCord was NSD's Principal Deputy AAG when Crossfire Hurricane was
opened. She told us that she received a comprehensive briefing from the FBI on
                                                                               NSD. 187
the investigation in January 2017, by which time she was the Acting AAG of NSD.187
She said that prior to that time, she was involved in certain aspects of the
investigation through 0I's
                       OI's assistance with the first Carter Page FISA application in
September and October 2016, as well as through meetings she attended in
November and December 2016 about aspects of the Manafort and Flynn cases. She
said that she neither attended nor received long debriefs about the weekly Crossfire
Hurricane meetings attended by other NSD officials before the election. According
to McCord, as a general matter, it was typical for Department attorneys not to
become directly involved in a counterintelligence investigation until the case
required legal guidance or legal process.

       According to McCord, by January 2017, developments in some of the cases,
particularly the Flynn and Manafort cases, led to the need for a comprehensive
briefing for Department officials on the different cases the FBI was pursuing, as well
as for the greater involvement of prosecutors moving forward. In late February
2017, Laufman assigned a CES trial attorney (CES Trial Attorney) to assist the FBI's
Crossfire Hurricane team by providing legal guidance as needed on any of the
cases. Laufman told us, and his notes reflect, that CES did not receive regular
briefings on the investigation from the FBI between December 2016 and March
2017 .188 As
2017.188  As we described earlier in this chapter, during this period of time, the
Crossfire Hurricane investigation was decentralized, with the individual cases being
handled by three different FBI field offices. Witnesses from NYFO who worked on
the Carter Page investigation told us that as a result of this, there were no regular
team meetings with officials at FBI Headquarters.

                       b.     Office of the Deputy Attorney General

       Sally Yates was the Deputy Attorney General (DAG){DAG) when Crossfire Hurricane
was opened on July 31, 2016. Yates told the OIG that she did not specifically recall
receiving a formal briefing from the FBI in the summer of 2016 about the case, or
at any time before she left the Department on January 30, 2017, though she left
open the possibility that such a briefing could have occurred. According to Yates,
her office was typically less involved in counterintelligence investigations than
         investigations. 189 Yates
criminal investigations.189   Yates said that although she and others in the Office of

       187McCord became the acting MG
         McCord
       187                         AAG in mid-October 2016 and continued in both roles until
                              AAG for NSD in April 2017.
Dana Boente became the Acting MG
       188
       188 Laufman did not attend the meetings in January, February, and March 2017 that were
          Laufman
attended by Boente, McCord, and other senior Department officials.
       189
       189  Matthew
            Matthew Axelrod, then Principal Assistant Deputy Attorney General, told us that ODAG had
less involvement in counterintelligence investigations than criminal investigations because most



                                                71
                                                71
        Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 26 of 32



the Deputy Attorney
the Deputy   Attorney General
                        General (ODAG)
                                  (ODAG) attended
                                           attended Monday,
                                                      Monday, Wednesday,
                                                                Wednesday, andand Friday
                                                                                   Friday
morning   threat intelligence
morning threat   intelligence briefings
                                briefings with  the FBI
                                          with the  FBI Director
                                                        Director on
                                                                  on national  security
                                                                      national security
issues, typically
issues,           those briefings
        typically those   briefings focused
                                    focused on
                                             on matters   involving imminent
                                                  matters involving   imminent national
                                                                                national
security threats and
security threats  and criminal
                       criminal cases.
                                  cases. According
                                          According to
                                                     to Yates,
                                                        Yates, the
                                                                the primary
                                                                     primary
counterintelligence issue
counterintelligence  issue for
                             for ODAG
                                 ODAG inin the
                                           the summer
                                                summer ofof 2016
                                                            2016 was    the broader
                                                                   was the  broader issue
                                                                                     issue of
                                                                                           of
 Russian interference
Russian  interference inin the
                           the elections
                                elections and
                                          and the
                                               the possible
                                                   possible infiltration
                                                            infiltration of
                                                                         of voting
                                                                            voting
machines.
machines.

         Yates told
         Yates   told us
                      us that
                          that she
                                she did
                                      did recall
                                          recall that
                                                 that following
                                                        following one one ofof the
                                                                               the morning       threat
                                                                                    morning threat
intelligence   briefings,   Comey     pulled   her aside    to  discuss    the  FFG
intelligence briefings, Comey pulled her aside to discuss the FFG information the      information     the
FBI had
FBI   had received
           received regarding
                       regarding Papadopoulos.
                                    Papadopoulos. Yates Yates diddid not    recall specifically
                                                                      not recall    specifically when
                                                                                                    when
this  conversation took
this conversation      took place,
                             place, except     that it
                                      except that    it was    some time
                                                        was some       time before
                                                                              before she she received
                                                                                              received the
                                                                                                         the
first Carter
first C arter Page
               Page FISA
                      FISA application
                             application forfor approval.190 190
                                                approval. Yates   Yates told
                                                                          told usus that
                                                                                     that she
                                                                                            she did
                                                                                                 did not
                                                                                                      not
recall the
recall  the specific
             specific details
                       details Comey
                                 Comey provided,
                                           provided, but
                                                       but did
                                                             did recall
                                                                  recall that
                                                                          that they
                                                                                 they discussed
                                                                                         discussed why     the
                                                                                                      why the
FFG   had not
FFG had          notified U.S.
            not notified   U.S. officials
                                  officials sooner.
                                            sooner. SheShe said
                                                              said she    recalled learning
                                                                    she recalled      learning during
                                                                                                  during
that conversation
that   conversation thatthat the
                             the FFG
                                   FFG did
                                         did not
                                             not determine
                                                 determine the   the significance
                                                                       significance of   of the
                                                                                            the information
                                                                                                information
about Papadopoulos
about    Papadopoulos until       the WikiLeaks
                           until the   Wikileaks release
                                                   release of  of DNC     emails in
                                                                  DNC emails       in July
                                                                                        July 2016.
                                                                                              2016. SheShe
also said
also  said that
            that she
                   she did
                        did not
                            not recall
                                  recall whether    Comey told
                                          whether Comey        told her
                                                                      her the
                                                                           the FBI
                                                                                FBI had
                                                                                      had opened
                                                                                             opened an an
investigation in
investigation     in response
                     response to to the
                                     the FFG
                                          FFG information.
                                               information. However,
                                                                  However, she  she said
                                                                                      said that
                                                                                             that an
                                                                                                   an
investigation "would
investigation     "would bebe the
                               the natural
                                    natural consequence
                                              consequence of     of that,"
                                                                    that," and    "[i]t would
                                                                             and "[i]t    would be be
strange not
strange    not to"
                to" open
                     open anan investigation
                                investigation given
                                                given that
                                                         that what      Papadopoulos said
                                                                what Papadopoulos           said in
                                                                                                  in May
                                                                                                     May
2016 would
2016    would happen,            the release
                           i.e., the
                happen, i.e.,                   of information
                                       release of  information damaging
                                                                     damaging to   to then
                                                                                        then candidate
                                                                                              candidate
Clinton, did,
Clinton,   did, in
                 in fact,
                    fact, happen
                          happen in  in July
                                        July 2016.
                                              2016.
        We asked
        We  asked Comey
                    Comey and     McCabe about
                             and McCabe             any discussions
                                             about any                  they had
                                                         discussions they     had with   Yates
                                                                                    with Yates
about the
about       FFG information.
        the FFG   information. Comey
                                 Comey toldtold us  that he
                                                us that   he did
                                                             did not
                                                                 not recall
                                                                      recall providing    any
                                                                              providing any
briefing to
briefing  to Yates,
             Yates, but
                     but that
                          that the
                               the topic
                                    topic was   likely discussed
                                           was likely  discussed atat one
                                                                       one of
                                                                            of the
                                                                                the threat
                                                                                     threat
intelligence briefings.
intelligence  briefings. Comey
                           Comey also
                                    also told
                                          told us
                                               us that
                                                   that the
                                                        the FBI
                                                             FBI generally
                                                                  generally tried
                                                                              tried to
                                                                                     to keep
                                                                                        keep
Department leadership
Department     leadership informed
                            informed about
                                        about all
                                               all significant
                                                   significant activities
                                                                activities to
                                                                           to include
                                                                               include important
                                                                                        important
public corruption
public  corruption oror espionage    cases concerning
                        espionage cases      concerning Russian
                                                           Russian efforts
                                                                    efforts to
                                                                             to interfere
                                                                                 interfere with the
                                                                                           with the
2016 U.S.
2016   U.S. elections.
             elections. McCabe
                          McCabe told
                                   told us   that he
                                         us that   he did
                                                      did not
                                                           not recall briefing Crossfire
                                                               recall briefing   Crossfire
Hurricane to
Hurricane       Yates; however,
            to Yates;   however, his    contemporaneous notes
                                   his contemporaneous        notes of
                                                                     of aa regularly
                                                                           regularly scheduled
                                                                                       scheduled
meeting with
meeting          the DAG
           with the  DAG onon August
                               August 10    reflect that
                                        10 reflect  that Yates
                                                          Yates was    briefed on
                                                                 was briefed     on the
                                                                                     the FFG
                                                                                         FFG
information at
information    at that
                  that time.
                       time. According
                               According to to McCabe,
                                               McCabe, thethe FBI
                                                              FBI did
                                                                   did not
                                                                        not provide
                                                                             provide regular
                                                                                       regular
briefings  to Yates
briefings to  Yates onon Crossfire
                         Crossfire Hurricane
                                     Hurricane after   this meeting,
                                                 after this  meeting, butbut the
                                                                             the FBI
                                                                                   FBI provided
                                                                                       provided
updates on
updates    on developments
              developments in  in the
                                  the investigation
                                       investigation toto ODAG
                                                           ODAG following
                                                                  following the
                                                                              the Attorney
                                                                                    Attorney
General's morning
General's              briefings, which
            morning briefings,            Yates typically
                                  which Yates     typically attended.
                                                            attended.
       Yates told
       Yates told us
                  us that
                       that she
                            she did
                                did not
                                    not recall
                                         recall specific
                                                specific discussions
                                                         discussions about  any of
                                                                     about any  of the
                                                                                   the
Crossfire Hurricane
Crossfire Hurricane cases
                      cases after
                             after her initial conversation
                                   her initial conversation with   Comey, though
                                                             with Comey,   though she
                                                                                   she said
                                                                                       said
she was
she      confident that
    was confident    that such
                          such discussions
                                discussions took
                                              took place
                                                   place and
                                                          and thought
                                                              thought that
                                                                       that Tashina
                                                                            Tashina
Gauhar, the
Gauhar,  the Associate
             Associate Deputy     Attorney General
                         Deputy Attorney     General responsible   for ODAG's
                                                      responsible for  ODAG's national
                                                                               national
security portfolio,
security            likely had
         portfolio, likely had such
                                such discussions
                                     discussions with    NSD or
                                                   with NSD   or the
                                                                 the FBI.
                                                                     FBI. Yates
                                                                          Yates did
                                                                                 did recall
                                                                                     recall

counterintelligence investigations do
counterintelligence investigations    not lead
                                   do not lead to
                                               to prosecution
                                                  prosecution and
                                                              and can
                                                                  can last
                                                                      last for
                                                                           for years
                                                                               years while
                                                                                     while agents gather
                                                                                           agents gather
intelligence.
intelligence.
        190
        190   As described
              As described in
                           in Chapter
                              Chapter Five,
                                      Five, ODAG
                                            ODAG received
                                                 received the
                                                          the first
                                                              first FISA
                                                                    FISA application
                                                                         application on
                                                                                     on or
                                                                                        or about October
                                                                                           about October
14, 2016.
14, 2016.



                                                     72
                                                     72
        Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 27 of 32



having aa conversation
having    conversation with   McCabe regarding
                         with McCabe    regarding the
                                                    the ongoing
                                                         ongoing money
                                                                  money laundering
                                                                          laundering
investigation of Manafort
investigation of Manafort (described
                            (described inin more   detail in
                                             more detail  in Chapter
                                                             Chapter Nine)
                                                                      Nine) and
                                                                             and about   not
                                                                                  about not
taking any
taking  any overt
            overt investigative
                   investigative steps
                                 steps before
                                        before the
                                                 the election.
                                                     election. She
                                                                 She told
                                                                     told us  that even
                                                                          us that  even
though   Manafort was
though Manafort    was no  longer chair
                        no longer  chair of
                                          of the
                                             the Trump
                                                  Trump campaign
                                                          campaign at   the time
                                                                     at the time of
                                                                                  of this
                                                                                     this
conversation, she
conversation,  she and
                     and McCabe
                         McCabe agreed      that they
                                  agreed that    they did  not want
                                                       did not       to do
                                                                want to do anything   that
                                                                            anything that
could potentially
could              impact candidate
      potentially impact   candidate Trump.
                                       Trump. SheShe said
                                                      said she
                                                            she did
                                                                did not
                                                                    not recall having aa
                                                                        recall having
similar conversation
similar conversation with   McCabe or
                       with McCabe    or Comey
                                         Comey about
                                                  about the
                                                         the Crossfire
                                                              Crossfire Hurricane
                                                                        Hurricane cases
                                                                                   cases and
                                                                                          and
thought that
thought  that this
              this was
                    was because,
                        because, toto her
                                      her knowledge,
                                           knowledge, thethe FBI
                                                              FBI was  not contemplating
                                                                  was not  contemplating
any overt
any  overt steps
           steps in
                 in those
                     those cases
                           cases before
                                  before the
                                           the election.
                                               election.

        Gauhar    told the
        Gauhar told     the OIG
                             OIG that
                                  that she
                                        she was    sure she
                                             was sure   she attended
                                                              attended discussions
                                                                          discussions about
                                                                                         about the
                                                                                               the
Crossfire Hurricane
Crossfire   Hurricane cases,
                         cases, likely   during regularly
                                 likely during   regularly scheduled
                                                             scheduled meetings
                                                                          meetings ODAG
                                                                                     ODAG held
                                                                                             held
with  NSD officials,
with NSD    officials, or
                        or possibly
                           possibly during     the regularly
                                      during the   regularly scheduled
                                                               scheduled morning       threat
                                                                            morning threat
intelligence briefings,
intelligence   briefings, but   she did
                            but she   did not
                                           not recall
                                               recall any
                                                      any discussions
                                                           discussions specifically.
                                                                          specifically. According
                                                                                          According
to Gauhar,
to            discussions she
   Gauhar, discussions       she attended
                                  attended before     the election
                                              before the   election about
                                                                      about Russia
                                                                              Russia tended
                                                                                      tended to
                                                                                              to
focus on
focus      the broader
       on the              topic of
                broader topic    of what    Russia was
                                     what Russia         trying to
                                                    was trying    to do
                                                                      do to
                                                                         to influence
                                                                            influence the
                                                                                        the
upcoming     election. She
upcoming election.       She said
                              said she    did not
                                     she did       recall the
                                              not recall  the Crossfire
                                                               Crossfire Hurricane
                                                                           Hurricane cases
                                                                                        cases being
                                                                                              being
an ongoing
an  ongoing topic
              topic ofof conversation
                         conversation fromfrom her
                                                her vantage
                                                     vantage point,
                                                                point, until  issues came
                                                                        until issues came up    in
                                                                                             up in
the Flynn
the  Flynn case
            case inin early  January 2017.
                      early January     2017. Gauhar
                                                 Gauhar also
                                                          also told
                                                                told us  that she
                                                                      us that  she learned
                                                                                   learned more
                                                                                             more
about the
about   the individual
            individual Crossfire
                          Crossfire Hurricane
                                      Hurricane cases
                                                  cases and
                                                         and the
                                                               the investigation
                                                                    investigation after
                                                                                    after Boente
                                                                                           Boente
requested
requested regular
             regular briefings
                       briefings inin February
                                      February 2017.
                                                  2017.
        On January
        On  January 30,30, 2017,
                            2017, Boente
                                     Boente became
                                              became the  the Acting
                                                              Acting Attorney
                                                                       Attorney General
                                                                                    General afterafter Yates
                                                                                                        Yates
was   removed, and
was removed,           ten days
                  and ten   days later
                                    later became
                                           became the the Acting
                                                           Acting DAG
                                                                    DAG after
                                                                           after Jefferson
                                                                                  Jefferson Sessions
                                                                                                Sessions
was   confirmed and
was confirmed     and sworn
                        sworn in in as
                                     as Attorney
                                         Attorney General.       Boente simultaneously
                                                    General. Boente         simultaneously served served asas
the Acting
the  Acting Attorney
             Attorney General
                         General on on the
                                         the FBI's
                                             FBI's Russia
                                                     Russia related
                                                             related investigations
                                                                        investigations afterafter
Sessions recused
Sessions   recused himself      from overseeing
                      himself from      overseeing matters
                                                       matters "arising
                                                                 "arising from
                                                                             from the
                                                                                   the campaigns
                                                                                          campaigns for  for
President of
President   of the
               the United
                    United S S tates."    Boente told
                                tates." Boente      told the
                                                          the OIG
                                                              OIG that
                                                                     that after
                                                                            after reading
                                                                                  reading the  the January
                                                                                                    January
2017 Intelligence
2017   Intelligence Community
                      Community Assessment
                                       Assessment (ICA)(ICA) report
                                                              report onon Russia's
                                                                            Russia's election
                                                                                        election
influence efforts
influence            (described in
           efforts (described          Chapter Six),
                                   in Chapter    Six), hehe requested
                                                            requested aa briefing
                                                                              briefing onon Crossfire
                                                                                              Crossfire
Hurricane. That
Hurricane.    That briefing    took place
                     briefing took     place on
                                              on February
                                                 February 16, 16, and    Boente said
                                                                    and Boente      said that
                                                                                           that hehe sought
                                                                                                     sought
regular
regular briefings
         briefings onon the
                         the case
                              case thereafter
                                      thereafter because
                                                   because he     believed that
                                                              he believed      that it
                                                                                     it was
                                                                                        was
extraordinarily   important to
extraordinarily important       to the
                                    the Department
                                          Department and and its
                                                               its reputation
                                                                   reputation thatthat the
                                                                                         the allegations
                                                                                               allegations
of Russian interference
of Russian   interference in in the
                                 the 2016
                                       2016 U.S.
                                             U.S. elections
                                                    elections were     investigated. Boente
                                                                 were investigated.         Boente told
                                                                                                      told
us  that he
us that  he also
             also was    concerned that
                   was concerned        that the
                                             the investigation
                                                  investigation lacked        cohesion because
                                                                    lacked cohesion        because the the
individual Crossfire
individual  Crossfire Hurricane
                        Hurricane casescases had
                                              had been
                                                    been assigned
                                                           assigned to to multiple
                                                                           multiple field
                                                                                       field offices.
                                                                                               offices. In
                                                                                                         In
addition, he
addition,      said that
           he said   that he   had the
                           he had     the impression
                                           impression that
                                                         that the
                                                                the investigation
                                                                     investigation had had notnot been
                                                                                                   been
moving
moving with
          with aa sense
                  sense ofof urgency-an        impression that
                             urgency—an impression           that was
                                                                    was based,
                                                                           based, atat least
                                                                                        least inin part,  on
                                                                                                    part, on
"not aa lot"
"not    lot" of
             of criminal
                criminal legal
                           legal process     being used.
                                   process being     used. To To gain
                                                                  gain more
                                                                         more visibility      into
                                                                                 visibility into
Crossfire Hurricane,
Crossfire  Hurricane, improve
                         improve coordination,
                                      coordination, andand speed
                                                            speed up      the investigation,
                                                                      up the   investigation, Boente
                                                                                                   Boente
directed  ODAG staff
directed ODAG      staff to
                         to attend
                             attend weekly
                                       weekly oror bi-weekly     meetings with
                                                    bi-weekly meetings               NSD for
                                                                               with NSD      for Crossfire
                                                                                                  Crossfire
Hurricane case
Hurricane   case updates.
                   updates.
       Boente's calendar
       Boente's  calendar entries
                           entries and
                                   and handwritten
                                        handwritten notes
                                                      notes reflect
                                                             reflect multiple briefings in
                                                                     multiple briefings  in
March and
March  and April
            April 2017.
                  2017. Boente's
                         Boente's handwritten
                                   handwritten notes
                                                 notes of
                                                        of the
                                                           the March
                                                                March meetings
                                                                       meetings reflect
                                                                                  reflect
that he
that he was
        was briefed   on the
             briefed on  the predication  for opening
                             predication for  opening Crossfire
                                                       Crossfire Hurricane,
                                                                   Hurricane, the
                                                                              the four
                                                                                   four
individual cases,
individual cases, and
                   and the
                       the status
                           status of
                                   of certain
                                      certain aspects
                                              aspects of
                                                       of the
                                                          the Flynn
                                                               Flynn case.
                                                                      case. Boente
                                                                            Boente told
                                                                                     told us
                                                                                           us
that when
that when hehe was
               was briefed  on the
                    briefed on  the predication
                                    predication for
                                                for the
                                                    the investigation,
                                                         investigation, he
                                                                         he did not
                                                                            did not
question it
question it and
            and did  not have
                 did not have any   concerns about
                               any concerns   about the
                                                     the decision
                                                          decision to
                                                                    to open
                                                                       open Crossfire
                                                                            Crossfire

                                                    73
                                                    73
        Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 28 of 32



Hurricane. Boente's
Hurricane.  Boente's handwritten
                      handwritten notes
                                    notes of
                                          of the
                                              the meetings   focused on
                                                  meetings focused     on the
                                                                          the Flynn
                                                                               Flynn
investigation and
investigation and potential  criminal violations
                   potential criminal             of the
                                      violations of  the Logan
                                                         Logan Act,
                                                                 Act, the
                                                                      the FBI's
                                                                          FBI's efforts  to
                                                                                 efforts to
corroborate information
corroborate  information contained
                          contained in
                                     in the
                                        the source
                                            source reporting
                                                     reporting that
                                                                that we  describe in
                                                                     we describe   in
Chapters Four
Chapters        and Six,
          Four and  Six, and
                         and the
                              the FBI's
                                  FBI's investigative
                                        investigative efforts
                                                       efforts in
                                                               in the
                                                                  the Carter
                                                                       Carter Page
                                                                               Page and
                                                                                     and
Manafort cases.191
Manafort  cases.191 According   to Boente's
                     According to  Boente's handwritten
                                             handwritten notes,
                                                           notes, he
                                                                   he was   last briefed
                                                                       was last           on
                                                                                 briefed on
Crossfire Hurricane
Crossfire Hurricane the
                     the day
                         day after  Rod Rosenstein
                              after Rod  Rosenstein was   sworn in
                                                      was sworn   in as
                                                                     as DAG
                                                                        DAG onon April
                                                                                  April 26,
                                                                                        26,
2017.
2017.

       Rosenstein told
      Rosenstein    told us
                         us that
                            that he
                                  he recalled  being briefed
                                     recalled being            three times
                                                      briefed three  times during
                                                                            during his  initial
                                                                                    his initial
two weeks
two weeks asas DAG
                DAG on   aspects of
                     on aspects   of the
                                     the investigation
                                          investigation and
                                                         and Russian
                                                              Russian efforts  to influence
                                                                       efforts to influence
the 2016
the 2016 U.S.
           U.S. elections.  The first
                elections. The   first briefing occurred within
                                       briefing occurred  within aa day
                                                                    day or
                                                                         or two
                                                                            two of
                                                                                 of being
                                                                                    being
sworn in
sworn  in and
          and was   provided by
               was provided   by Boente
                                  Boente andand then
                                                then Principal
                                                     Principal Associate
                                                                Associate Deputy
                                                                           Deputy Attorney
                                                                                    Attorney
General James
General          Crowell. That
         James Crowell.    That briefing
                                 briefing was   followed by
                                            was followed  by aa meeting
                                                                meeting with   Comey,
                                                                          with Comey,
McCord, and
McCord,   and several
              several others
                       others from
                              from the
                                     the FBI
                                           FBI and
                                               and NSD.
                                                    NSD. Rosenstein
                                                           Rosenstein said
                                                                        said he
                                                                             he also
                                                                                also
received aa briefing
received             from representatives
            briefing from  representatives of of the
                                                 the USIC
                                                     USIC that
                                                            that included
                                                                 included an  overview of
                                                                           an overview    of
Russian  interference with
Russian interference        the U.S.
                       with the  U.S. elections.
                                       elections.

       Rosenstein told
       Rosenstein   told us   that during
                          us that           the initial
                                   during the   initial Department
                                                        Department briefings
                                                                       briefings hehe was
                                                                                       was most
                                                                                            most
focused  on information
focused on   information that
                           that had
                                 had developed
                                       developed into
                                                   into criminal
                                                          criminal investigations,
                                                                   investigations, which
                                                                                      which hehe
believed were going to be more immediately relevant to his work as DAG.
believed  were  going   to be  more   immediately     relevant  to his work   as   DAG.
Rosenstein   said he
Rosenstein said   he did
                     did not
                           not recall
                                recall the
                                       the details
                                           details provided
                                                    provided during
                                                               during the
                                                                        the briefings
                                                                             briefings regarding
                                                                                         regarding
Carter Page
Carter  Page other  than Page
              other than    Page was    suspected of
                                  was suspected     of being
                                                        being aa foreign
                                                                 foreign agent.
                                                                          agent. Rosenstein
                                                                                    Rosenstein
said he
said he also
         also did
              did not
                  not recall
                       recall the
                               the details
                                   details of
                                            of what
                                               what was     explained to
                                                      was explained    to him
                                                                           him about
                                                                                 about the
                                                                                        the
predication  for opening
predication for  opening thethe Crossfire
                                 Crossfire Hurricane
                                            Hurricane investigation.192
                                                         investigation.192 HeHe said
                                                                                  said he
                                                                                       he would
                                                                                           would
have been
have        focused on
      been focused    on the
                          the status   and direction
                               status and   direction ofof the
                                                           the cases
                                                               cases at
                                                                      at the
                                                                          the time
                                                                               time of
                                                                                     of the
                                                                                         the
briefings, and not
briefings, and  not as
                    as much
                         much onon any
                                    any historical
                                         historical information
                                                     information concerning
                                                                   concerning their
                                                                                  their initiation.
                                                                                        initiation.
      In Chapters
      In Chapters Five
                    Five and
                         and Seven,
                              Seven, we
                                     we describe  ODAG's role
                                         describe ODAG's  role in
                                                               in the
                                                                  the four
                                                                       four Carter
                                                                            Carter Page
                                                                                    Page
FISA applications.
FISA                As described
     applications. As   described in
                                  in Chapter
                                     Chapter Seven,
                                             Seven, Yates
                                                     Yates approved
                                                           approved thethe first
                                                                           first Carter
                                                                                 Carter
Page FISA
Page FISA application  on October
           application on  October 21,
                                    21, 2016
                                        2016 and
                                             and FISA
                                                  FISA Renewal
                                                       Renewal Application
                                                                 Application No.
                                                                               No. 1  on
                                                                                   1 on
January 12,
January     2017, Boente
        12, 2017,   Boente approved
                            approved FISA
                                      FISA Renewal
                                            Renewal Application
                                                     Application No.
                                                                  No. 2  on April
                                                                      2 on  April 7,
                                                                                  7,
2017, and Rosenstein
2017, and               approved the
           Rosenstein approved    the FISA
                                      FISA Renewal
                                           Renewal Application
                                                    Application No.
                                                                 No. 33 on
                                                                        on June
                                                                            June 29,
                                                                                  29,
2017.
2017.

                          c.
                          c.       Office of
                                   Office    the Attorney
                                          of the Attorney General
                                                          General

       Loretta Lynch
       Loretta Lynch was
                      was sworn   in as
                           sworn in  as Attorney
                                        Attorney General
                                                   General on
                                                            on April
                                                                April 27,
                                                                      27, 2015.   Lynch
                                                                          2015. Lynch
told the
told the OIG
         OIG that
              that she
                   she did
                       did not recall receiving
                           not recall receiving aa briefing on the
                                                   briefing on  the Crossfire
                                                                    Crossfire Hurricane
                                                                               Hurricane
investigation. Lynch's
investigation.  Lynch's National  Security Counselor
                        National Security  Counselor told
                                                        told us
                                                             us that
                                                                that she
                                                                      she did
                                                                          did not
                                                                              not receive
                                                                                   receive
any briefing
any  briefing on
              on the
                 the case
                     case and
                          and did
                               did not
                                   not know   if Lynch
                                        know if  Lynch received
                                                       received aa briefing.  Lynch said
                                                                    briefing. Lynch   said

        191
        191 The Logan
           The   Logan Act,
                       Act, Title
                            Title 18
                                  18 U.S.C.
                                     U.S.C. §§ 953,
                                               953, makes
                                                    makes it
                                                           it a
                                                              a crime
                                                                crime for
                                                                      for a
                                                                          a citizen
                                                                            citizen to
                                                                                    to confer
                                                                                       confer with
                                                                                               with foreign
                                                                                                    foreign
governments against
governments  against the
                      the interest
                          interest of
                                   of the
                                      the United
                                          United States.
                                                 States. Specifically,
                                                         Specifically, it
                                                                       it prohibits
                                                                          prohibits citizens
                                                                                    citizens from
                                                                                             from
negotiating with
negotiating with other nations on
                 other nations  on behalf
                                   behalf of
                                          of the
                                             the United
                                                 United States
                                                        States without   authorization.
                                                                without authorization.
         192 Rosenstein told
         192 Rosenstein   told us
                               us that
                                   that at
                                        at some
                                            some later
                                                   later point—most
                                                         point-most likely
                                                                       likely in
                                                                              in 2018—FBI
                                                                                 2018-FBI officials
                                                                                            officials represented
                                                                                                      represented
to him
to him that
        that the
             the basis
                  basis for
                        for opening
                            opening Crossfire
                                      Crossfire Hurricane
                                                  Hurricane was
                                                             was the
                                                                  the FFG   information concerning
                                                                       FFG information   concerning
Papadopoulos, and
Papadopoulos,    and nothing
                     nothing else.
                               else. He
                                      He told
                                          told us
                                                us that
                                                    that he
                                                         he did
                                                            did not
                                                                 not receive
                                                                     receive any
                                                                              any information
                                                                                   information from
                                                                                                from the
                                                                                                      the FBI
                                                                                                          FBI
indicating otherwise.
indicating  otherwise. HeHe also
                            also told
                                  told us  that he
                                       us that   he did
                                                     did not
                                                         not have
                                                             have an   opinion about
                                                                   an opinion          whether the
                                                                                about whether    the FFG
                                                                                                     FFG
information provided
information   provided aa sufficient
                          sufficient basis
                                     basis toto open
                                                open the
                                                       the case.
                                                           case.



                                                       74
                                                       74
        Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 29 of 32



she  did not
she did       recall providing
          not recall             any guidance
                     providing any   guidance oror direction
                                                   direction to
                                                             to the
                                                                the FBI
                                                                     FBI on
                                                                          on the
                                                                              the
investigation, or
investigation,  or having
                    having any
                            any awareness
                                  awareness ofof the
                                                 the Carter
                                                     Carter Page
                                                             Page FISA
                                                                   FISA applications
                                                                         applications before
                                                                                        before
she left
she       the Department
     left the Department on on January
                                 January 20,
                                          20, 2017.
                                              2017. She    told us
                                                      She told  us that
                                                                   that her
                                                                         her office
                                                                              office generally
                                                                                     generally
did not
did not oversee
         oversee counterintelligence
                   counterintelligence investigations,
                                         investigations, but
                                                          but that
                                                              that sometimes
                                                                    sometimes
counterintelligence issues
counterintelligence    issues were   raised during
                               were raised  during morning
                                                     morning threat
                                                              threat intelligence
                                                                      intelligence briefings.
                                                                                    briefings.
She   said that
She said   that she  remembered knowing
                she remembered                 that Papadopoulos
                                    knowing that    Papadopoulos waswas aa concern
                                                                            concern for
                                                                                     for the
                                                                                         the
FBI, but
FBI,  but she
           she did
               did not  recall learning
                   not recall  learning the
                                         the specific
                                             specific information
                                                      information that
                                                                    that came
                                                                         came from    the FFG
                                                                                from the   FFG
relating  to him.
relating to  him.

       Office of the
       Office of the Attorney
                     Attorney General
                               General (OAG)
                                          (OAG) officials
                                                 officials told
                                                           told us
                                                                 us that
                                                                     that they
                                                                          they did
                                                                                did not
                                                                                    not read
                                                                                         read
the Carter
the         Page FISA
    Carter Page   FISA applications
                        applications oror provide any feedback
                                          provide any  feedback to  to 01,
                                                                       01, but
                                                                           but email
                                                                                email
communications    reflect that
communications reflect    that they
                               they were    aware the
                                      were aware    the FBI
                                                        FBI was    seeking FISA
                                                             was seeking    FISA authority
                                                                                   authority
targeting  Carter Page
targeting Carter  Page before   the first
                        before the   first application
                                           application was
                                                       was filed.     These officials
                                                             filed. These   officials included
                                                                                      included
Lynch's Chief
Lynch's        of Staff
         Chief of       and her
                  Staff and  her National
                                 National Security    Counselor. The
                                            Security Counselor.      The Chief
                                                                          Chief of
                                                                                 of Staff told
                                                                                    Staff told
us she had
us she  had no
            no recollection
                recollection of
                             of the
                                the email   that referenced
                                     email that  referenced the the FISA
                                                                     FISA application.
                                                                          application. TheThe
National Security
National           Counselor told
          Security Counselor   told us
                                    us that
                                        that she
                                             she believed    she would
                                                  believed she            have advised
                                                                  would have     advised the
                                                                                           the
Attorney General
Attorney           of the
          General of  the application,
                           application, but
                                         but she
                                             she did
                                                  did not  have any
                                                      not have          specific recollection
                                                                  any specific                 of
                                                                                 recollection of
having  done so.
having done   so.

        Lynch told
       Lynch   told the
                     the OIG
                          OIG that
                                that after
                                       after one
                                              one of of her
                                                        her weekly     security meetings
                                                             weekly security      meetings at  at FBI
                                                                                                  FBI
Headquarters in
Headquarters    in the
                   the spring
                         spring ofof 2016,
                                      2016, Comey
                                              Comey and  and McCabe
                                                               McCabe pulled
                                                                         pulled her    aside and
                                                                                  her aside    and
provided   information about
provided information      about Carter
                                   Carter Page,
                                            Page, which      Lynch believed
                                                     which Lynch      believed they
                                                                                 they learned
                                                                                        learned from
                                                                                                   from
another member
another   member of  of the
                        the Intelligence
                             Intelligence Community.
                                              Community. According
                                                                According to to Lynch,
                                                                                  Lynch, Comey
                                                                                            Comey and and
McCabe provided
McCabe               her with
          provided her           information indicating
                           with information      indicating that
                                                               that Russian
                                                                      Russian intelligence
                                                                                intelligence reportedly
                                                                                                reportedly
planned
planned toto use
             use Page
                  Page forfor information
                              information and and to to develop
                                                        develop other
                                                                    other contacts
                                                                           contacts in in the
                                                                                           the United
                                                                                                United
States,  and that
States, and         they were
              that they           interested in
                           were interested      in his
                                                     his affiliation
                                                         affiliation with   the campaign.
                                                                      with the    campaign. Lynch
                                                                                                Lynch told
                                                                                                        told
us that her
us that  her understanding
              understanding was         that this
                                  was that   this information
                                                    information from      Comey and
                                                                    from Comey       and McCabe
                                                                                           McCabe was was
"preliminary" in
"preliminary"   in that
                   that they
                          they did
                                 did not
                                      not state    that any
                                          state that     any decisions
                                                               decisions oror actions
                                                                               actions needed
                                                                                          needed to to be
                                                                                                        be
taken  that day.
taken that   day. She     said that
                   She said     that they
                                       they discussed
                                             discussed the the possibility    of providing
                                                                 possibility of   providing aa
defensive briefing
defensive   briefing to
                      to the
                          the Trump
                               Trump campaign,
                                         campaign, but       she believed
                                                        but she    believed itit was
                                                                                 was
"preliminary"   and "something
"preliminary" and     "something that that might
                                            might happen        down the
                                                      happen down       the road."
                                                                            road." According
                                                                                       According to  to
Lynch, she
Lynch,  she did
             did not
                 not recall    receiving any
                       recall receiving    any further
                                                  further updates
                                                            updates on on this
                                                                           this issue
                                                                                 issue following      this
                                                                                         following this
conversation. Lynch's
conversation.    Lynch's recollection
                            recollection of of what     Comey and
                                               what Comey               McCabe told
                                                                  and McCabe       told her
                                                                                        her is
                                                                                             is consistent
                                                                                                consistent
with information referenced
with information    referenced in   in connection
                                       connection with       the 2015
                                                       with the   2015 SONY       indictment and
                                                                         SDNY indictment         and
subsequent conviction
subsequent    conviction of of aa Russian
                                   Russian intelligence
                                             intelligence officer
                                                              officer referenced
                                                                       referenced earlier
                                                                                      earlier in
                                                                                               in this
                                                                                                  this
chapter.
chapter.

       Comey told
       Comey   told the
                     the OIG
                          OIG that
                                that he
                                     he did
                                         did not
                                             not recall
                                                 recall having
                                                         having such
                                                                 such aa conversation
                                                                         conversation with
                                                                                        with
Lynch, and that
Lynch, and   that he
                   he did
                      did not
                          not think
                                think it
                                      it was
                                         was possible   for such
                                              possible for  such conversation
                                                                  conversation toto have
                                                                                     have
occurred in
occurred  in the
             the spring
                  spring of
                          of 2016
                             2016 because     the FBI
                                    because the    FBI did  not receive
                                                       did not  receive the
                                                                         the FFG
                                                                              FFG information
                                                                                   information
concerning Papadopoulos
concerning   Papadopoulos until
                              until late
                                    late July
                                         July (as
                                               (as we  described earlier
                                                   we described            in this
                                                                   earlier in this chapter).
                                                                                   chapter). He
                                                                                             He
also said
also      that he
     said that      did not
               he did        recall himself
                        not recall  himself having
                                             having any
                                                     any knowledge
                                                           knowledge of of Carter
                                                                           Carter Page's
                                                                                   Page's
existence
existence until  the middle
           until the  middle ofof 2016.193
                                  2016. 193 Similarly,
                                             Similarly, McCabe
                                                         McCabe told
                                                                  told us  that he
                                                                       us that  he did
                                                                                    did not
                                                                                        not

         193 The
        193  The OIG
                  OIG was
                       was unable
                            unable to
                                   to question
                                      question Comey
                                               Comey further
                                                       further using
                                                                using classified
                                                                       classified details
                                                                                  details Lynch
                                                                                          Lynch described
                                                                                                 described to
                                                                                                           to
us because,
us because, asas noted
                 noted in
                        in Chapter
                           Chapter One,
                                    One, Comey
                                         Comey chose
                                                chose not
                                                       not to
                                                            to have
                                                               have his
                                                                     his security
                                                                          security clearances
                                                                                   clearances reinstated  for
                                                                                               reinstated for
our interview. Internal
our interview.   Internal email communications reflect
                          email communications   reflect that
                                                         that in
                                                              in April
                                                                 April 2016
                                                                        2016 NYFO
                                                                               NYFO prepared
                                                                                     prepared summaries
                                                                                               summaries ofof
the information
the information that
                 that ultimately
                      ultimately led
                                 led NYFO
                                     NYFO to
                                          to open
                                             open a  counterintelligence investigation
                                                   a counterintelligence   investigation on
                                                                                          on Carter
                                                                                             Carter Page
                                                                                                    Page on
                                                                                                         on



                                                    75
                                                    75
        Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 30 of 32



recall having
recall having any
              any knowledge
                   knowledge ofof Carter
                                  Carter Page
                                         Page at
                                              at this
                                                  this time.
                                                       time. He  told us
                                                             He told  us he had no
                                                                         he had no
recollection of briefing
recollection of briefing Lynch
                         Lynch in
                               in the
                                  the spring
                                      spring of
                                             of 2016
                                                2016 about   Carter Page
                                                       about Carter  Page and
                                                                          and did
                                                                              did not
                                                                                  not
know   Carter Page
know Carter   Page was   the subject
                    was the  subject of
                                     of an open investigation
                                        an open  investigation in
                                                               in NYFO.
                                                                  NYFO.
                3.
                3.      White House
                        White House Briefings
                                    Briefings

       Lynch told
       Lynch  told us  that in
                   us that  in her
                                her interactions
                                    interactions with   the White
                                                   with the  White House
                                                                    House in
                                                                           in 2016,  she did
                                                                              2016, she   did
not recall
not recall substantive
           substantive discussions
                         discussions about
                                       about the
                                               the Crossfire
                                                   Crossfire Hurricane
                                                              Hurricane investigations
                                                                         investigations but
                                                                                         but
did recall
did recall discussions
           discussions about
                        about the
                                the broader
                                     broader topic
                                               topic of
                                                     of Russian
                                                        Russian interference
                                                                 interference in
                                                                               in the
                                                                                  the 2016
                                                                                      2016
U.S. elections. Lynch
U.S. elections.  Lynch said
                         said that
                               that the
                                    the FBI,
                                         FBI, and
                                               and not
                                                    not the
                                                        the Attorney
                                                            Attorney General,
                                                                       General, would   brief
                                                                                 would brief
the White
the White House
            House on
                   on the
                       the investigation
                           investigation ifif the
                                              the FBI
                                                  FBI was   able to
                                                       was able  to share
                                                                    share information
                                                                           information it
                                                                                        it
received, but
received,  but she
               she did
                    did not
                        not recall  that occurring.
                             recall that  occurring. Yates
                                                       Yates also  told us
                                                             also told     she did
                                                                        us she      not attend
                                                                                did not attend
any White
any  White House
            House briefings
                   briefings where     Crossfire Hurricane
                              where Crossfire     Hurricane or
                                                             or the
                                                                the Carter
                                                                     Carter Page
                                                                             Page FISA
                                                                                   FISA
application was
application      briefed or
             was briefed  or discussed,
                              discussed, and
                                           and she
                                                she had   no knowledge
                                                     had no  knowledge of of whether  any
                                                                             whether any
such meetings
such  meetings occurred.
                occurred.
        Priestap told
        Priestap told the
                      the OIG
                           OIG that
                               that the
                                    the FBI
                                        FBI does   not routinely
                                             does not  routinely brief
                                                                 brief ongoing
                                                                        ongoing cases
                                                                                 cases to
                                                                                       to
the White
the White House
            House with   the exception
                    with the exception of
                                        of mass  shootings, major
                                           mass shootings,          terrorist attacks,
                                                             major terrorist  attacks, or
                                                                                       or
intelligence  that suggests
intelligence that  suggests an
                             an imminent
                                imminent attack    on the
                                           attack on  the United
                                                          United States.
                                                                  States. Priestap
                                                                            Priestap said
                                                                                     said
that due
that  due to
           to certain
              certain national
                      national security
                               security considerations,
                                        considerations, information
                                                         information from
                                                                       from ongoing
                                                                             ongoing
investigations may
investigations        also need
                may also   need to
                                 to be
                                    be briefed
                                       briefed to
                                               to the
                                                  the White
                                                      White House
                                                             House byby the
                                                                         the Director.
                                                                             Director.
       Comey   told us
       Comey told       that he
                    us that   he received
                                  received nono requests
                                                 requests from
                                                             from the
                                                                   the White
                                                                         White House
                                                                               House to to
investigate members
investigate members of  of the
                           the Trump
                                Trump campaign
                                         campaign or   or inquiries about whether
                                                          inquiries about              the
                                                                             whether the
campaign was
campaign        involved with
           was involved          the efforts
                          with the   efforts byby the
                                                   the Russians
                                                        Russians toto interfere
                                                                       interfere in
                                                                                 in the
                                                                                    the 2016
                                                                                         2016
U.S. elections.
U.S.             Comey said
     elections. Comey     said that
                                that he
                                      he recalled    generally the
                                          recalled generally     the administration's
                                                                      administration's interest
                                                                                         interest
in
in what the FBI
   what the  FBI was
                 was doing    as aa member
                       doing as     member of   of the
                                                   the USIC
                                                        USIC toto understand
                                                                  understand andand defeat
                                                                                      defeat
Russia's efforts
Russia's         to interfere
         efforts to interfere with   the elections.
                               with the    elections. In In fact,
                                                            fact, according
                                                                  according toto Strzok,
                                                                                 Strzok, the
                                                                                           the
White House
White  House requested
              requested a    briefing from
                          a briefing   from the
                                              the USIC
                                                    USIC inin the
                                                              the fall
                                                                  fall of
                                                                       of 2016
                                                                          2016 about    actions
                                                                                about actions
the Russians
the Russians were    taking to
              were taking    to interfere
                                interfere inin the
                                               the elections.
                                                     elections. OnOn September
                                                                       September 2, 2, 2016,   Lisa
                                                                                       2016, Lisa
Page and
Page  and Strzok
           Strzok exchanged
                  exchanged the the following    text:
                                     following text:

        9:41 a.m.,
        9:41 a.m., Strzok
                   Strzok to
                          to Lisa
                             Lisa Page:
                                  Page: "Checkout
                                        "Checkout my
                                                  my 9:30
                                                     9:30 mtg
                                                          mtg on
                                                              on the
                                                                 the 7th"
                                                                     7th"
        9:42 a.m.,
        9:42 a.m., Lisa
                   Lisa Page
                        Page to
                             to Strzok:
                                Strzok: "I
                                        "I can
                                           can tell
                                               tell you
                                                    you why
                                                        why you're having that
                                                            you're having that
        meeting."
        meeting."
             a.m., Lisa
        9:42 a.m.,
        9:42       Lisa Page
                        Page to
                             to Strzok:
                                Strzok: "It's
                                        "It's not
                                              not what
                                                  what you think."
                                                       you think."
        9:49 a.m.,
        9:49 a.m., Strzok
                   Strzok to
                          to Lisa
                             Lisa Page:
                                  Page: "TPs
                                        "TPs [Talking
                                             [Talking Points]
                                                      Points] for D
                                                              for D
        [Director]?"
        [Director]?"
        9:50 a.m.,
        9:50 a.m., Lisa
                   Lisa Page
                        Page to
                             to Strzok:
                                Strzok: "Yes
                                        "Yes be
                                             be POTUS
                                                POTUS wants to know
                                                      wants to know
        everything
        everything we  are doing."
                   we are  doing."
      Strzok told
      Strzok told us
                  us that
                     that these
                          these texts
                                texts referred
                                      referred to
                                               to the
                                                  the request
                                                      request by
                                                              by the
                                                                 the White
                                                                     White House
                                                                            House to
                                                                                   to
know everything the
know everything  the USIC
                     USIC knew
                           knew about
                                 about what  Russia was
                                        what Russia      doing to
                                                     was doing to interfere
                                                                  interfere in
                                                                            in the
                                                                               the
2016 U.S. elections
2016 U.S.           and did
          elections and did not
                            not refer
                                refer to
                                      to the
                                         the Crossfire
                                             Crossfire Hurricane
                                                       Hurricane cases
                                                                 cases investigating
                                                                       investigating

April 6,
April 6, 2016
         2016 (described
               (described previously),
                          previously), and provided them
                                       and provided   them to
                                                            to CD
                                                               CD officials
                                                                  officials at
                                                                            at Headquarters
                                                                               Headquarters to
                                                                                            to be
                                                                                               be used for
                                                                                                  used for
a "Director's
a "Director's note"
              note" and
                    and a
                        a separate  "Director's Brief"
                          separate "Director's  Brief" to
                                                       to be
                                                          be held
                                                             held on
                                                                  on April
                                                                     April 27,
                                                                            27, 2016.
                                                                                2016.



                                                   76
                                                   76
        Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 31 of 32



U.S. subjects.
U.S. subjects. Strzok  told us
                Strzok told    that he
                            us that he never attended any
                                       never attended any White
                                                          White House
                                                                House briefings
                                                                      briefings
about Crossfire
about Crossfire Hurricane.
                Hurricane.
         McCabe's notes
        McCabe's      notes from
                              from aa morning
                                        morning meeting
                                                   meeting with     Comey and
                                                              with Comey      and others
                                                                                   others inin late  July
                                                                                               late July
2016   reflect that
2016 reflect    that McCabe
                       McCabe learned
                                  learned from
                                             from Comey
                                                    Comey during
                                                             during the
                                                                      the meeting     that another
                                                                           meeting that     another U.S.
                                                                                                       U.S.
government agency
government       agency hadhad briefed     President Obama
                                 briefed President      Obama on  on intelligence
                                                                     intelligence that
                                                                                    that agency
                                                                                           agency had
                                                                                                    had
suggesting that
suggesting     that aa RIS
                        RIS was     engaged in
                              was engaged       in covert
                                                   covert actions
                                                           actions toto influence
                                                                        influence thethe U.S.
                                                                                          U.S.
presidential election
presidential    election inin favor
                               favor ofof Trump.
                                          Trump. McCabe
                                                     McCabe told
                                                               told us   he did
                                                                     us he   did not
                                                                                  not attend
                                                                                       attend this
                                                                                               this White
                                                                                                     White
House briefing;
House                however, based
         briefing; however,        based onon his
                                               his notes,
                                                    notes, he
                                                            he said
                                                                said he
                                                                      he did
                                                                          did not  believe the
                                                                               not believe   the FFG
                                                                                                  FFG
information would
information              have been
                would have      been discussed
                                        discussed during
                                                     during this
                                                             this meeting,
                                                                   meeting, andand our
                                                                                    our review
                                                                                          review ofof his
                                                                                                      his
notes   did not
notes did    not indicate
                  indicate otherwise.
                              otherwise. According
                                             According to to McCabe's
                                                              McCabe's notes
                                                                          notes ofof what
                                                                                     what he    had been
                                                                                            he had    been
told by
told      Comey, President
     by Comey,       President Obama
                                  Obama stated
                                            stated that
                                                     that the
                                                           the FBI
                                                                FBI should
                                                                     should think
                                                                              think about
                                                                                      about doing
                                                                                             doing
"defensive briefs."
"defensive    briefs." The      notes do
                          The notes      do not
                                            not provide
                                                  provide any
                                                           any further
                                                                 further details
                                                                          details about
                                                                                   about what     Obama
                                                                                            what Obama
said regarding
said  regarding defensive
                    defensive briefings,
                                 briefings, and     McCabe told
                                               and McCabe     told us   he did
                                                                    us he   did not   recall that
                                                                                 not recall  that any
                                                                                                   any
further   details were
further details            provided to
                   were provided        to him.
                                           him. However,
                                                   However, McCabe
                                                               McCabe saidsaid he
                                                                                he surmised
                                                                                   surmised fromfrom his
                                                                                                       his
notes that
notes   that the
              the briefings
                   briefings under       discussion were
                                under discussion             to be
                                                       were to  be given
                                                                    given toto the
                                                                                the Trump
                                                                                    Trump campaign.
                                                                                              campaign.
As more
As  more fully
            fully described
                  described in  in Chapter
                                    Chapter Ten,
                                               Ten, the
                                                     the FBI
                                                         FBI participated
                                                               participated in in ODNI
                                                                                  ODNI strategic
                                                                                          strategic
intelligence briefings
intelligence    briefings that
                            that were     provided to
                                   were provided      to members
                                                         members of  of both    the Trump
                                                                         both the   Trump campaign
                                                                                             campaign
and the
and  the Clinton
           Clinton campaign,
                     campaign, including
                                    including thethe candidates,
                                                     candidates, in in August
                                                                       August andand September
                                                                                       September
2016. However,
2016.    However, those        were not
                       those were           defensive briefings
                                       not defensive    briefings and
                                                                    and did
                                                                          did not
                                                                              not address
                                                                                   address thethe
allegations contained
allegations    contained in  in the
                                the FFG
                                      FFG information.
                                           information.
       When we
       When         asked Comey
                we asked    Comey about
                                     about meetings
                                              meetings with      the White
                                                           with the   White House
                                                                             House concerning
                                                                                     concerning
Crossfire Hurricane,
Crossfire  Hurricane, he     said that
                         he said   that although
                                         although he he did
                                                          did not
                                                              not brief  the White
                                                                   brief the  White House
                                                                                      House about
                                                                                              about
the investigation,
the investigation, he he did
                          did mention
                              mention to  to President
                                              President Obama
                                                           Obama andand others
                                                                         others at
                                                                                 at aa meeting
                                                                                       meeting inin
the Situation
the              Room that
    Situation Room      that the
                              the FBI
                                   FBI was     trying to
                                         was trying    to determine
                                                           determine whether     any U.S.
                                                                       whether any      U.S. person
                                                                                             person
had worked
had  worked with     the Russians
               with the   Russians in in their
                                         their efforts
                                                 efforts to
                                                         to interfere
                                                             interfere in
                                                                       in the
                                                                           the 2016
                                                                               2016 U.S.
                                                                                       U.S.
election. 194
               Comey said
election.194 Comey            he thought
                        said he   thought it it was   important that
                                                was important      that the
                                                                        the President
                                                                             President know
                                                                                         know the
                                                                                                the
nature of
nature  of the
            the FBI's
                 FBI's efforts
                        efforts without    providing any
                                without providing       any specifics.
                                                              specifics. Comey
                                                                          Comey said
                                                                                  said although
                                                                                         although hehe
did not
did not recall   exactly what
        recall exactly    what hehe said,
                                     said, he
                                            he may
                                                 may have
                                                       have said
                                                              said there
                                                                    there were
                                                                           were four   individuals
                                                                                four individuals
with "some association
with "some    association or or connection
                                connection to   to the
                                                   the Trump
                                                        Trump campaign."
                                                                 campaign." Comey
                                                                               Comey stated
                                                                                         stated that
                                                                                                 that
after he
after he provided
          provided this
                      this information,
                           information, no no oneone at
                                                      at the
                                                         the meeting
                                                              meeting responded
                                                                        responded or  or followed
                                                                                         followed upup
with  any questions.
with any   questions. Comey
                         Comey did      not recall
                                   did not           specifically when
                                             recall specifically          this meeting
                                                                    when this             took place,
                                                                               meeting took     place,
but believed it
but believed    it may  have been
                   may have    been in in August
                                          August 2016.
                                                    2016. We We were    unable to
                                                                  were unable   to determine
                                                                                   determine
whether   this meeting
whether this    meeting was     part of
                           was part    of the
                                          the same
                                                same meeting
                                                       meeting reflected
                                                                  reflected in
                                                                             in McCabe's
                                                                                McCabe's notes
                                                                                            notes
discussed above.
discussed    above.

IV.
IV.     Investigative Steps
        Investigative Steps in
                            in Crossfire
                               Crossfire Hurricane
                                         Hurricane Prior
                                                   Prior to
                                                         to Receipt
                                                            Receipt of
                                                                    of
        Christopher Steele
        Christopher Steele Reporting
                           Reporting on
                                      on September
                                         September 1919

      According to
      According to FBI
                   FBI officials,
                       officials, the
                                  the early investigative steps
                                      early investigative  steps taken
                                                                 taken in
                                                                        in Crossfire
                                                                           Crossfire
Hurricane were
Hurricane      structured to
          were structured  to maintain
                              maintain aa close-hold
                                          close-hold onon the
                                                          the investigation
                                                              investigation and
                                                                             and avoid
                                                                                 avoid
any impact
any impact on
           on the
              the 2016
                  2016 U.S.
                        U.S. elections.
                              elections. FBI
                                          FBI officials
                                              officials told
                                                        told us
                                                             us that
                                                                that no steps were
                                                                     no steps were

        194
        1   Comey told
         " Comey    told us
                         us that
                            that this
                                 this meeting
                                      meeting was  attended by
                                               was attended    by then
                                                                  then Chief
                                                                       Chief of
                                                                              of Staff
                                                                                 Staff Dennis McDonough,
                                                                                       Dennis McDonough,
then National
then National Security
               Security Advisor
                        Advisor Susan
                                 Susan Rice,
                                        Rice, then
                                              then Director
                                                   Director of
                                                             of National
                                                                National Intelligence
                                                                         Intelligence (DNI)
                                                                                       (DNI) James
                                                                                             James Clapper,
                                                                                                   Clapper,
then CIA
then CIA Director
          Director John
                   John Brennan,
                         Brennan, and
                                   and then
                                       then Director
                                             Director of
                                                      of the
                                                         the National
                                                              National Security
                                                                       Security Ag
                                                                                 Ag ency Michael Rogers.
                                                                                    eicy Michael Rogers.




                                                    77
                                                    77
       Case 1:17-cr-00232-EGS Document 223-3 Filed 06/10/20 Page 32 of 32



taken to investigate anyone associated with the Trump campaign prior to the
                                       31. 195 Department
opening of Crossfire Hurricane on July 31.195   Department officials including
Rosenstein, Evans, Laufman, and Gauhar said they did not learn anything at any
time suggesting otherwise. We reviewed emails of senior CD officials from the 2
months prior to the opening of Crossfire Hurricane and did not find any
communications suggesting any investigative actions relating to Trump campaign
personnel were taken prior to July 31, 2016, with the exception of the pre-existing
Page and Manafort cases discussed previously.

       Anderson told us that the investigation began on July 3131 with covert
investigative techniques to be "very quiet" prior to the election. We were told that
the team's concern was that if the information about the investigation became
public, it would disrupt the investigative efforts and could potentially impact the
2016 U.S. elections. Anderson also told us that counterintelligence investigations
are typically "conducted in the dark" because any public confirmation of the
                                                                power... that we were
existence of the investigation "might alert the hostile foreign power...that
onto them." She also said that early on in the investigation, FBI managers
overseeing the Crossfire Hurricane team "took off the table any idea of legal
process" in conducting the investigation, because the FBI was "trying to move very
quietly." The FBI did not use national security letters or compulsory process prior
to obtaining the first FISA orders.

        At the outset of the investigation, as described earlier in this chapter, Strzok
and SSA 1  1 traveled to verify the FFG information while analysts conducted open
source and database research on the Crossfire Hurricane subjects and monitored
their travel. Analysts also developed profiles on each of the four subjects and
reviewed FBI files for information and to identify potential FBI CHSs with useful
                   investigation. 196 Additionally,
contacts for the investigation.196     Additionally, almost immediately after opening the
Page, Papadopoulos, and Manafort investigations on August 10, the case agent
assigned to the Carter Page investigation, Case Agent 1, contacted OGC about the
possibility of seeking FISA authority for Carter Page. As we discuss in Chapter Five,
FBI documents indicate that by late August, Case Agent 1      1 had been told that he
had not yet presented enough information to support a FISA application targeting
Carter Page.

      The FBI also sent names of individuals associated with the Trump campaign
to other U.S. government agencies and a foreign intelligence agency and requested
any information about those individuals. McCabe said that requesting a name trace
from other U.S government agencies is a standard step in counterterrorism and
counterintelligence cases that assists investigators by providing information on the

        195 As
        195 As referenced in Chapter Nine, prior to his involvement with the Trump campaign,
Manafort was the subject of a federal criminal investigation by the Department for alleged white collar
offenses. Further, as referenced earlier in this chapter, prior to his involvement with the Trump
campaign, Carter Page was the subject of a NYFO counterintelligence investigation for his contacts
with Russian intelligence officers.
       196
       196  As described in Chapter Ten, early in the investigation, the Crossfire Hurricane team
           As
discovered that they had an existing FBI CHS who had previously interacted with three of the named
subjects of the investigation.



                                                  78
